--------------------------------------------------------------------------------

EXHIBIT 10.3
 

--------------------------------------------------------------------------------


INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(As Amended and Restated Effective as of January 1, 2014)
 

--------------------------------------------------------------------------------

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
PAGE
 
I.
DEFINITIONS AND CONSTRUCTION
2
 
1.01
Definitions
2
 
1.02
Number and Gender
7
 
1.03
Headings
7
 
 
 
 
II.
MEMBERSHIP
8
 
2.01
Initial Membership
8
 
2.02
Membership Classification
8
 
2.03
Reemployment Membership
8
 
 
 
 
III.
CONTRIBUTIONS
9
 
3.01
Plan Contributions
9
 
3.02
Amount of Company Contributions
9
 
3.03
Payment of Company Contributions
10
 
3.04
Reinstatement Contributions
10
 
3.05
Return of Company Contributions
10
 
3.06
Rollover Contributions
10
 
 
 
 
IV.
ALLOCATIONS AND ADJUSTMENTS TO ACCOUNTS
12
 
4.01
Allocations of Contributions
12
 
4.02
Valuation of Accounts
12
 
4.03
Statutory Limitations on Certain Allocations
12
 
 
 
 
V.
RETIREMENT BENEFITS
13
 
 
 
VI.
DEATH BENEFITS
14
 
6.01
Death Benefits
14
 
6.02
Designation of Beneficiaries
14
 
6.03
Beneficiary in Absence of a Designated Beneficiary
14
 
6.04
Spousal Consent to Beneficiary Designation
14
 
 
 
 
VII.
DISABILITY BENEFITS
15
 
7.01
Amount of Disability Benefit
15
 
 
 
 
VIII.
BENEFITS FOR OTHER TERMINATION OF EMPLOYMENT; VESTING
16
 
8.01
Benefits for Other Termination of Employment
16
 
8.02
Vested Interest
16
 
8.03
Forfeitures
17
 
8.04
Restoration of Forfeitures
17
 
 
 
 
IX.
TIME AND MANNER OF BENEFIT PAYMENT
18
 
9.01
Benefit Commencement
18
 
9.02
Minimum Distribution Requirements
20
 
9.03
Benefit Payment Forms
23



ii

--------------------------------------------------------------------------------

 
9.04
Payment of Death Benefits
26
 
9.05
Lump Sum Cash-Out
28
 
9.06
Commercial Annuities
29
 
9.07
Actuarial Equivalency
29
 
9.08
Eligible Rollover Distributions
29
 
 
 
 
X.
PLAN ADMINISTRATION
30
 
10.01
Plan Administrator
30
 
10.02
Authority of the Company
30
 
10.03
Action by the Company
30
 
10.04
Claims Review Procedure
31
 
10.05
Qualified Domestic Relations Order
31
 
10.06
Indemnification
31
 
10.07
Temporary Restrictions
31
 
 
 
 
XI.
FUNDING AGENT; ADMINISTRATION OF PLAN ASSETS
32
 
11.01
Funding Agent
32
 
11.02
Company Stock Fund
32
 
11.03
Administration of Plan Assets
32
 
11.04
Authorization of Benefit Payments and Distributions
34
 
11.05
Voting of Company Stock in the Company Stock Fund
34
 
 
 
 
XII.
FIDUCIARY RESPONSIBILITIES
35
 
12.01
General Allocation of Duties
35
 
12.02
Fiduciary Liability
35
 
12.03
Delegation and Allocation
35
 
 
 
 
XIII.
AMENDMENTS TO THE PLAN
36
 
13.01
Amendments
36
 
13.02
Limitations on Plan Amendment
36
 
13.03
Election of Former Schedule
36
 
 
 
 
XIV.
PLAN TERMINATION; PLAN MERGER OR CONSOLIDATION
37
 
14.01
Right to Terminate or Discontinue
37
 
14.02
Plan Termination or Discontinuance of Contributions
37
 
14.03
Merger, Consolidation or Transfer of Assets
37
 
 
 
 
XV.
VESTING SERVICE; HOUR OF SERVICE
38
 
15.01
Vesting Service
38
 
15.02
Hour of Service
38
 
 
 
 
XVI.
MISCELLANEOUS
39
 
16.01
Non-Guarantee of Employment
39
 
16.02
Payments Solely from Plan Assets
39
 
16.03
Facility of Payment
39
 
16.04
Non-Alienation of Benefits
39
 
16.05
Exclusive Benefit
39



iii

--------------------------------------------------------------------------------

 
16.06
Transferred Employment
40
 
16.07
Severability
40
 
16.08
Applicable Law
40
 
16.09
Internal Revenue Service Approval
40
 
16.10
Uniformed Services Employment and Reemployment Rights Act Requirements
40
 
16.11
No Guarantees
41
 
16.12
Plan Administration Communications and Systems
41
 
 
 
 
XVII.
TAX DEFERRED SAVINGS CONTRIBUTIONS
42
 
17.01
Tax Deferred Savings Contribution Election
42
 
17.02
Change of Tax Deferred Savings Contribution Election
42
 
17.03
Limitation on Tax Deferred Savings Contributions
43
 
17.04
Excess Tax Deferred Savings Contributions
43
 
17.05
Investment and Administration of Tax Deferred Savings Contributions
43
 
17.06
Vesting
44
 
17.07
Distribution of Tax Deferred Savings Contributions
44
 
 
 
 
XVIII.
LOANS
 
46
 
18.01
Eligibility for Loan
46
 
18.02
Maximum Loan
46
 
 
 
 
APPENDIX A  SECTION 415 LIMITATIONS
A-1
 
 
APPENDIX B  HISTORICAL COLLECTIVELY BARGAINED CONTRIBUTION RATES
B-1

 
iv

--------------------------------------------------------------------------------

                                                                                      
INDIVIDUAL ACCOUNT RETIREMENT PLAN
FOR
BARGAINING UNIT EMPLOYEES
AT THE CAMERON INTERNATIONAL CORPORATION
BUFFALO, NEW YORK PLANT
(January 1, 2014 Restatement)
 
PREAMBLE
 
WHEREAS, Cooper Industries, Inc. established the Individual Account Retirement
Plan for Bargaining Unit Employees at the Buffalo, New York Plant (the “Plan”),
effective as of January 1, 1988, for the benefit of hourly employees represented
by the International Association of Machinists and Aerospace Workers, Local
Lodge No. 330, District No. 65 (formerly District No. 76), at its Buffalo, New
York facility;
 
WHEREAS, Cameron International Corporation (the “Company”), which was formerly
named Cooper Cameron Corporation, assumed the Plan as of January 1, 1995;
 
WHEREAS, the Plan has been renamed the Individual Account Retirement Plan for
Bargaining Unit Employees at the Cameron International Corporation Buffalo, New
York Plant; and
 
WHEREAS, the Company desires to restate the Plan and to amend the Plan in
several respects, intending thereby to provide an uninterrupted and continuing
program of benefits;
 
NOW, THEREFORE, the Plan is hereby amended and restated in its entirety as
follows with no interruption in time, effective as of January 1, 2014, except as
otherwise indicated herein.


1

--------------------------------------------------------------------------------

I.            DEFINITIONS AND CONSTRUCTION
 
1.01.   Definitions.  Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
 

(1) Account:  An individual account established for each Eligible Employee who
becomes a Member.  Such account shall be established, maintained, and
administered as provided in Article IV.

 

(2) Account Balance:  The balance credited to the Account of a Member as of any
relevant date, to be determined as provided in Article IV.

 

(3) Allocation Date:  Any date within an Allocation Year on which Contribution
Amounts are allocated as provided in Section 4.02.  An “Annual Allocation Date”
shall be the last day of an Allocation Year.

 

(4) Allocation Month:  A period of time which coincides with a calendar month
and for which the Company makes contributions pursuant to Section 3.02.

 

(5) Allocation Year:  A period of time which coincides with a Plan Year and for
which the Company makes contributions pursuant to Section 3.02.

 

(6) Benefit Disbursement Date:  With respect to each Member, the date the first
payment is made pursuant to the Plan to provide a benefit for such Member or his
Beneficiary.  In the case of an annuity, the Benefit Disbursement Date shall be
the first day of the first period for which a payment is payable as an annuity
and in the case of a benefit payable in a form other than an annuity, the
Benefit Disbursement Date shall be the first day on which all events have
occurred which entitle a Member to such benefit.

 
(6A)            Board:  The board of directors of Cameron International
Corporation.
 

(7) Code:  The Internal Revenue Code of 1986, and the regulations issued
thereunder, as amended from time to time.

 
(7A)            Committee:  The Cameron Benefits Committee.
 

(8) Company:  Cameron International Corporation, which as of January 1, 1995,
shall be the plan sponsor of the Plan.

 

(9) Company Contribution:  The contributions made to the Plan by the Company in
accordance with the provisions of Section 3.02.

 
(10)
Company Stock:  The common stock of Cameron International Corporation.

 

(11) Company Stock Fund:  The investment fund established to invest in Company
Stock and maintained pursuant to the provisions of Sections 11.01(a) and 11.02.

2

--------------------------------------------------------------------------------

(12) Contribution Amount:  The amount of Company Contribution made with respect
to each Member as provided in Section 3.02.

 

(13) Contribution Hour:  An hour of active employment while an active Member of
the Plan for which such Member receives pay from the Company, including
overtime, holidays, personal days and vacation hours.  A Contribution Hour shall
not include any paid hours for any other absence or other periods during which
no duties are performed for the Company, except that solely for purposes of
Article XVII, a Contribution Hour shall include any paid hour for jury duty,
bereavement, or military service.

 

(14) Controlled Entity:  Each corporation that is a member of a controlled group
of corporations, within the meaning of Section 1563(a) (determined without
regard to Sections 1563(a)(4) and 1563(e)(3)(C)) of the Code), of which the
Company is a member, each trade or business (whether or not incorporated) with
which the Company is under common control, and each organization that is a
member of an affiliated service group, within the meaning of Section 414(m) of
the Code, of which the Company is a member.

 

(15) Effective Date:  January 1, 2014, as to this restatement of the Plan,
except (A) as otherwise indicated in specific provisions of the Plan and (B)
that provisions of the Plan required to have an earlier effective date by
applicable statute and/or regulations shall be effective as of the required
effective date in such statute and/or regulation and shall apply, as of such
required effective date, to any plan merged into this Plan.  The original
effective date of the Plan was January 1, 1998.

 
(16)
Eligible Employee:  An Employee who is employed by the Employer and who is
represented by International Association of Machinists and Aerospace Workers,
Local Lodge No. 330, District No. 65, at the Buffalo, New York facility of the
Employer.

 

(17) Eligible Retirement Plan:  Any of:  an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, a qualified plan described in Section 401(a) of the Code,
which, under its provisions does, and under applicable law may, accept an
Eligible Rollover Distribution, an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for the amounts transferred into such plan from this
Plan.  The definition of Eligible Retirement Plan shall also apply in the case
of a distribution to a surviving spouse or to a spouse or former spouse who is
an alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code and, with respect to an Eligible Rollover
Distribution to be made to an individual retirement account described in Section
408(a) of the Code or an individual retirement annuity described in Section
408(b) of the Code in either case which was established for purposes of
receiving such distribution, a designated beneficiary other than a Member’s
spouse.  Notwithstanding the foregoing, for purposes of Section 9.08, an
Eligible Retirement Plan shall also mean a Roth IRA as provided in section
408A(e) of the Code; provided, however, that a rollover to a Roth IRA (other
than a qualified rollover contribution from a Roth IRA or a designated Roth
account) will be limited to Participants whose adjusted gross income is equal to
or less than $100,000 and who are not married individuals filing a separate
return in Plan Years beginning January 1,2008 and January 1, 2009.

3

--------------------------------------------------------------------------------

(18)
Eligible Rollover Distribution:  All or any portion of a Plan distribution to a
Member or a beneficiary who is a deceased Member’s surviving spouse or an
alternate payee under a qualified domestic relations order who is a Member’s
spouse or former spouse; provided, however, that such distribution is not (i)
one of a series of substantially equal periodic payments made at least annually
for over a specified period of ten or more years or the life of the Member or
beneficiary or the joint lives of the Member and a designated beneficiary, (ii)
a distribution to the extent such distribution is required under Section
401(a)(9) of the Code, or (iii) the portion of any distribution which is not
includible in gross income (determined without regard to any exclusion of net
unrealized appreciation with respect to employer securities).

 
Notwithstanding the foregoing or any other provision of the Plan, (A) any amount
that is distributed from the Plan on account of hardship to a Participant who
has not attained age 59½ shall not be an Eligible Rollover Distribution and the
distributee may not elect to have any portion of such a distribution paid
directly to an Eligible Retirement Plan and (B) a portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income; provided, however, that such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code or to a qualified plan described in section 401(a) of the Code, an
annuity plan described in section 403(a) of the Code or an annuity contract
described in section 403(b) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.
 
Further, notwithstanding the foregoing or any other provision of the Plan, with
respect to a Beneficiary who is a designated beneficiary (as defined in section
401(a)(9)(E) of the Code) other than a Member’s surviving spouse, an Eligible
Rollover Distribution includes any distribution of all or any portion of the
Accounts of a deceased Member in a direct trustee-to-trustee transfer to (i) an
individual retirement account described in section 408(a) of the Code or (ii) an
individual retirement annuity described in section 408(b) of the Code, in each
case that is (x) established for the purpose of receiving the distribution of
such Beneficiary and (y) treated as an inherited individual retirement account
or individual retirement annuity within the meaning of section 408(d)(3)(C) of
the Code.  Further, section 401(a)(9)(B) of the Code (other than clause (iv)
thereof) shall apply to an individual retirement account or individual
retirement annuity described in the preceding sentence.
 
The foregoing notwithstanding, if all or any portion of a distribution during
2009 is treated as an Eligible Rollover Distribution but would not be so treated
if the minimum distribution requirements under section 401(a)(9) of the Code had
applied during 2009, such distribution shall not be treated as an Eligible
Rollover Distribution for purposes of sections 401(a)(31), 402(f) or 3405(c) of
the Code.
4

--------------------------------------------------------------------------------

(19) Eligible Surviving Spouse:  For purposes of Section 9.03(a), the spouse to
whom a Member is married on his Benefit Disbursement Date.  For purposes of
Section 9.04(a), the spouse to whom a Member was married on the date of his
death.  For purposes of Section 9.04(d), the spouse to whom a former Member was
married on the date of his death.

 

(20) Employee:  Any individual employed by the Company or a Controlled Entity.

 

(21) Employer:  The Turbocompressor Division of the Company.

 

(22) ERISA:  The Employee Retirement Income Security Act of 1974, and the
regulations issued thereunder, as amended from time to time.

 

(23) Funding Agent:  The legal reserve life insurance company or corporate
trustee selected to hold and/or invest assets of the Plan, and if and when
directed, to pay benefits provided under the Plan.  Where there is more than one
Funding Agent, the term “Funding Agent” shall refer to all such Funding Agents.

 

(24) Hour of Service:  The measure of service credited to an Employee pursuant
to the provisions of Section 15.02.

 

(25) Leased Worker:  Any person (other than a person who is an employee without
regard to this Paragraph 1.01(25)) engaged in performing services for a
Controlled Entity (the “recipient”) pursuant to an agreement between the
recipient and any other person (“Leasing Organization”) who meets the following
requirements:

 
(a)            he has performed services for one or more Controlled Entities (or
for any other “related persons” determined in accordance with Section 414(n)(6)
of the Code) on a substantially full-time basis for a period of at least one
year;
 
(b)            such services are performed under primary direction or control by
the Company or a Controlled Entity; and
 
(c)            he is not participating in a “safe harbor plan” of the Leasing
Organization.  (For this purpose a “safe harbor plan” is a plan that satisfies
the requirements of Section 414(n)(5) of the Code, which will generally be a
money purchase pension plan with a nonintegrated company contribution rate of at
least 10% of compensation and which provides for immediate participation and
full and immediate vesting).
5

--------------------------------------------------------------------------------

A person who is a Leased Worker during any taxable year beginning after December
31, 1983, shall also be considered an employee of a Controlled Entity during
such period (and solely for the purpose of determining length of service for
vesting purposes, and shall also be considered to have been an employee for any
earlier period in which he was a Leased Worker) but shall not be a Member and
shall not otherwise be eligible to become covered by the Plan during any period
in which he is a Leased Worker.  Notwithstanding the foregoing, the sole purpose
of this Paragraph 1.01(25) is to define and apply the term “Leased Worker”
strictly (and only) to the extent necessary to satisfy the minimum requirements
of Section 414(n) of the Code relating to “leased employees.”  This Section
1.01(25) shall be interpreted, applied and, if and to the extent necessary,
deemed modified without formal amendment of language, so as to satisfy solely
the minimum requirements of Section 414(n) of the Code.
 

(26) Leave of Absence:  Any absence authorized by the Company under the
Company’s standard personnel practices.

 

(27) Member:  An Eligible Employee who has met the eligibility requirement for
participation in the Plan as set forth in Article II.

 

(28) One-Year Break-In-Service:  Any Plan Year during which an Employee is
credited with less than 501 Hours of Service as defined in Article XV; provided,
however, that no Employee shall incur a One-Year Break-In-Service solely by
reason of an absence due to the birth of a child of the Employee, the pregnancy
of the Employee, the placement of a child with the Employee on account of the
adoption of such child by such employee, or the caring for a child by the
Employee for a period beginning following the birth or placement of such child,
with respect to the Plan Year in which such absence begins, if the Employee
otherwise would have incurred a One-Year Break-In-Service or, in any other case,
in the immediately following Plan Year.

 

(29) Plan:  Individual Account Retirement Plan for Bargaining Unit Employees at
the Cameron International Corporation Buffalo, New York Plant, a profit-sharing
plan, as set forth herein and as amended hereafter from time to time.

 

(30) Plan Year:  Each twelve-consecutive month period commencing January 1 and
terminating on the subsequent December 31.

 

(31) Qualified Military Service:  Any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the United States Code or its successor) by
an Employee who is entitled to reemployment rights under such chapter with
respect to such service.

 

(32) Retirement Age:  Age 65.

 

(33) Retirement Date:  The date on which an active or inactive Member terminates
employment with the Company upon or after attaining his Retirement Age.

 

(34) Rollover Contributions:  The rollover contributions made to the Plan in
accordance with the provisions of Section 3.06.

 

(35) Service:  A Member’s Service for purposes of the Plan shall be determined
in accordance with the rules set forth in Article XV.

6

--------------------------------------------------------------------------------

(36) Tax Deferred Savings Contributions:  The cash or deferred arrangements
contributions made to the Plan in accordance with the provisions of Article
XVII.

 

(37) Total and Permanent Disability:  A Member shall be considered totally and
permanently disabled if such Member has been determined to be disabled under any
Company-sponsored long-term disability plan, or if such Member is not eligible
for coverage under any such plan, then such Member shall be considered totally
and permanently disabled if such Member has been determined eligible to receive
Social Security disability benefits under the federal Social Security Act.  A
Member shall cease to be Permanently and Totally Disabled for purposes of the
Plan as of the date he ceases to be eligible for such benefits.

 

(38) Vested Interest:  The percentage of a Member’s Account which, pursuant to
the Plan, is nonforfeitable.

 

(39) Vesting Service:  As defined in Article XV, the measure of service used in
determining a Member’s Vested Interest.

 
1.02.    Number and Gender.  Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular.  The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.
 
1.03.    Headings.  The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.
7

--------------------------------------------------------------------------------

II.  MEMBERSHIP
 
2.01.   Initial Membership.  An Eligible Employee shall become a Member as of
the later of (i) the Effective Date, or (ii) the date on which he becomes an
Eligible Employee.
 
2.02.   Membership Classification.  A Member shall be either an “active”, an
“inactive”, or a “former” Member.  A Member while actively employed as an
Eligible Employee shall be an active Member.  A Member who ceases to be an
Eligible Employee and (i) who remains employed by the Company or (ii) who is on
Leave of Absence or layoff, shall be an inactive Member.  An active or inactive
Member who terminates employment with the Company, or an inactive Member
described in clause (ii) of the next preceding sentence who has terminated
employment with the Company and whose Leave of Absence or layoff has expired,
shall be a former Member so long as he retains an Account Balance in his
Account.
 
2.03.   Reemployment Membership.  A former Employee who was a Member prior to a
termination of his employment shall become an active Member again on the date of
his reemployment as an Eligible Employee.  A former Employee who was a Member
prior to a termination of his employment shall become an inactive Member on the
date of his reemployment by the Company or a Controlled Entity in an employment
status other than as an Eligible Employee.


8

--------------------------------------------------------------------------------

III.  CONTRIBUTIONS
 
3.01.    Plan Contributions.  Unless specifically provided otherwise, all
contributions to the Plan shall be made by the Company and Members shall not be
required or permitted to make contributions to the Plan.
 
3.02.    Amount of Company Contributions.  For each Allocation Month, the
Company shall contribute an amount equal to the total of the Contribution
Amounts for all active Members of the Plan for the Allocation Month minus the
Section 8.03 forfeitures applicable to the Plan for such Allocation Month.  The
monthly Contribution Amount for each Member of the Plan shall be the total of
each “pay period contribution” for the Member for each “pay period” during the
“Member’s contribution period” ending within the Allocation Month, with each
“pay period contribution” for the Member being determined by multiplying the
Member’s Contribution Hours for the “pay period” by the contribution rate listed
in the table below:
 
Effective Date of Contribution Rate
 
Contribution Rate
 
On and after July 30, 2007 but before August 2, 2010
 
$
1.20
 
 
       
On and after August 2, 2010 but before August 1, 2011
 
$
1.30
 
 
       
On and after August 1, 2011 but before August 6, 2012
 
$
1.35
 
On and after August 6, 2012 but before August 6, 2013
 
$
1.50
 
On and after August 6, 2013 but before August 6, 2014
 
$
1.65
 
On and after August 6, 2014
 
$
1.80
 

 
A “Member’s contribution period” is the period beginning as of the first day of
the Member’s first “pay period” ending within an Allocation Month and ending on
the last day of the Member’s final pay period ending within the same Allocation
Month.  A Member’s “pay period” is the periodic payroll period for which the
Member is compensated by the Company.  Any Company contributions allocated for
the benefit of a Member, together with any net income (or net loss) allocated
thereto, shall be held in the Member’s Account.
In addition to the Company Contributions set forth above which are allocated to
Members’ Accounts pursuant to Article IV, each Member who elected to transfer
the value of his benefits under the Pension Plan for Employees in the Machinists
Bargaining Unit, District No. 76 at the Cheektowaga, New York Plant (“Prior Plan
Benefits”) shall have a separate subaccount in which he is 100% vested
maintained, adjusted and distributed in accordance with the provisions of the
Plan relating to the rest of his Account.
9

--------------------------------------------------------------------------------

3.03.    Payment of Company Contributions.  The Company may make payment of the
Company Contributions for any Allocation Year and/or Allocation Month on any
date or dates it elects; provided, however, that the total amount of the Company
Contributions to the Plan for any Allocation Year shall be paid in full not
later than the last day for filing the Company’s federal income tax return for
such Allocation Year (including extensions thereof).  Company Contributions
shall be paid directly to the Funding Agent.
 
3.04.    Reinstatement Contributions.  In any case where a reemployed former
Member becomes entitled to the reinstatement of the “forfeitable portion of his
Account” as provided in Section 8.04, the Company shall contribute to the
Funding Agent such forfeitable portion of his Account.  Any such contribution
shall be made as soon as practicable following the date of the reemployment of
the former Member.  Such contribution and the allocation thereof under Section
4.01 shall be made in such manner as is necessary to avoid a violation of the
limitations referred to in Section 4.03.
 
3.05.    Return of Company Contributions.  In the event any Company Contribution
to the Plan made by the Company or its Controlled Entities:
 
(a)            is made under a mistake of fact, or
 
(b)            is conditioned upon deduction of the contribution under Section
404 of the Code and such deduction is disallowed, or
 
(c)            is conditioned upon qualification of the Plan under Section
401(a) of the Code and the Plan does not so qualify,
 
such a contribution may be returned by the Funding Agent to the Company or its
Controlled Entities within one year after the payment of the contribution, the
disallowance of the deduction to the extent disallowed, or the date of denial of
the qualification of the Plan, whichever is applicable, if demand therefor is
made by the Company or its Controlled Entities within the time allowed by law.
 
3.06.    Rollover Contributions.
 
(a)            Rollover Contributions may be made to the Plan by any Eligible
Employee of amounts received by such Eligible Employee from an individual
retirement account or annuity or from an employees’ trust described in section
401(a) of the Code, which is exempt from tax under section 501(a) of the Code,
but only if any such Rollover Contribution is made pursuant to and in accordance
with applicable provisions of the Code and Treasury regulations promulgated
thereunder.  A Rollover Contribution of amounts that are “eligible rollover
distributions” within the meaning of section 402(f)(2)(A) of the Code may be
made to the Plan irrespective of whether such eligible rollover distribution was
paid to the Eligible Employee or paid to the Plan as a “direct” Rollover
Contribution.  A direct Rollover Contribution to the Plan may be effectuated
only by wire transfer directed to the Funding Agent or by issuance of a check
made payable to the Funding Agent, which is negotiable only by the Funding Agent
and which identifies the Eligible Employee for whose benefit the Rollover
Contribution is being made.  Any Eligible Employee desiring to effect a Rollover
Contribution to the Plan must execute and file with the Committee the form
prescribed by the Committee for such purpose.  The Committee may require as a
condition to accepting any Rollover Contribution that such Eligible Employee
furnish any evidence that the Committee in its discretion deems satisfactory to
establish that the proposed Rollover Contribution is in fact eligible for
rollover to the Plan and is made pursuant to and in accordance with applicable
provisions of the Code and Treasury regulations.  All Rollover Contributions to
the Plan must be made in cash.
10

--------------------------------------------------------------------------------

(b)            An Eligible Employee who has made a Rollover Contribution in
accordance with this Section but who has not otherwise become a Member of the
Plan in accordance with Article II, shall become a Member coincident with such
Rollover Contribution; provided, however, that such Member shall not have a
right to share in Company contributions hereunder until he has otherwise
satisfied the requirements imposed by Article II.
 
(c)            A Rollover Contribution shall be credited to the Account of the
Eligible Employee for whose benefit such Rollover Contribution is being made as
of the date such Rollover Contribution is made.  Any Rollover Contributions
which are credited to a Member’s Account shall be commingled for investment
purposes with other Plan assets.  The Funding Agent shall account for the
Rollover Contributions (and the net income (or net loss) allocable thereto) of a
Member separately in accordance with the procedures applicable to Accounts in
general.  A Member shall be 100% vested at all times in the value of his
Rollover Contributions.  Except as specifically provided in this Section 3.06,
Rollover Contributions shall be held and administered in accordance with the
procedures applicable to Company contributions credited to Accounts.
 
(d)            Notwithstanding the preceding Paragraphs, this Section shall not
be effective unless and until the Committee, by appropriate action, elects to
make this Section effective.


11

--------------------------------------------------------------------------------

IV.    ALLOCATIONS AND ADJUSTMENTS TO ACCOUNTS
 
4.01.   Allocations of Contributions.  Each active Member shall have allocated
to his Account (i) the Contribution Amount which is applicable to him for each
Allocation Year or Allocation Month as provided in Section 3.02 and (ii) the Tax
Deferred Savings Contributions (including catch-up contributions), if any, made
on behalf of a Member by the Employer as provided in Section 17.01.
 
4.02.   Valuation of Accounts.  All amounts contributed to the Funding Agent
shall be invested as soon as administratively feasible following their receipt
by the Funding Agent, and the balance of each Account shall reflect the result
of daily pricing of the assets in which such Account is invested from the time
of receipt by the Funding Agent until the time of distribution.
 
4.03.   Statutory Limitations on Certain Allocations.  It is the intent of the
Plan that allocations made under this Article IV shall be in compliance with the
benefit limitations of Section 415 of the Code.  Accordingly, the limitations
set forth in Appendix A to the Plan shall apply to the allocations made under
this Article IV.


12

--------------------------------------------------------------------------------

V.    RETIREMENT BENEFITS
 
As of a Member’s Retirement Date, such Member shall be entitled to a retirement
benefit payable at the time and in the form provided in Article IX, equal to his
Account Balance on his Benefit Disbursement Date.  Any Contribution Amount
allocable to a Member’s Account after his Benefit Disbursement Date shall be
distributed, if his benefit was paid in a lump sum, or used to increase his
payments, if his benefit is being paid on a periodic basis, as soon as
administratively feasible after the date that such Contribution Amount is paid
to the Funding Agent.


13

--------------------------------------------------------------------------------

VI.   DEATH BENEFITS
 
6.01.    Death Benefits.  In the event of the death of an active or inactive
Member (“deceased Member,” for purposes of this Section 6.01), the deceased
Member’s designated beneficiary shall be entitled to a death benefit payable at
the time and in the form provided in Section 9.04, equal to the deceased
Member’s Account Balance on his Benefit Disbursement Date.  Any Contribution
Amount allocable to a deceased Member’s Account after his Benefit Disbursement
Date shall be distributed, if the death benefit was paid in a lump sum, or used
to increase payments, if the death benefit is being paid on a periodic basis, as
soon as administratively feasible after the date that such Contribution Amount
is paid to the Funding Agent.
 
6.02.    Designation of Beneficiaries.  The spouse of each married Member shall
be the Beneficiary of such Member to whom payment of a death benefit determined
under Section 6.01 shall be made; provided, however, that a Member may designate
a person or persons other than his spouse as his beneficiary if the requirements
of Section 6.04 are met.  Each Member who is unmarried may designate any person
or persons as his Beneficiary or Beneficiaries to whom payment of a death
benefit determined under Section 6.01 shall be made in the event of the death of
such Member.
 
6.03.    Beneficiary in Absence of a Designated Beneficiary.  If a deceased
Member with respect to whom death benefits are payable as provided in Section
6.01 does not have a surviving spouse and if no Beneficiary has been designated
pursuant to the provisions of Section 6.02, or if no Beneficiary survives such
Member, then the Beneficiary of such Member shall be the Beneficiary established
under the following priority listing:
 

(i) the beneficiary named under a group term life insurance program sponsored by
the Company,

 

(ii) if there is no beneficiary under subparagraph (i) above, the beneficiary
named under any other program sponsored by the Company which provides for a
death benefit,

 

(iii) if there is no beneficiary under subparagraph (i) or (ii) above, the
children of the deceased Member, and

 

(iv) if there is no beneficiary under subparagraph (i), (ii) or (iii) above, the
executor or administrator of the deceased Member’s estate, as the case may be.

 
6.04.    Spousal Consent to Beneficiary Designation.  In the event a Member is
married, any election to designate a beneficiary other than his spouse as
Beneficiary or to change the form of payment applicable to such Member, shall be
effective and may be changed only if the Member’s spouse consents in writing
thereto and such consent acknowledges the effect of such action and is witnessed
by a Plan representative or a notary public, unless a Plan representative finds
that such consent cannot be obtained because the spouse cannot be located or
because of other circumstances set forth in Section 401(a)(11) of the Code and
regulations issued thereunder.
14

--------------------------------------------------------------------------------

VII.   DISABILITY BENEFITS
 
7.01.    Amount of Disability Benefit.  In the event of the Total and Permanent
Disability of an active Member such Member shall be entitled to a disability
benefit, payable at the time and in the form provided in Article IX, equal to
his Account Balance on his Benefit Disbursement Date.  Any Contribution Amount
allocable to a Member’s Account after his Benefit Disbursement Date shall be
distributed, if his benefit was paid in a lump sum, or used to increase his
payments, if his benefit is being paid on a periodic basis, as soon as
administratively feasible after the date that such Contribution Amount is paid
to the Funding Agent.


15

--------------------------------------------------------------------------------

VIII.   BENEFITS FOR OTHER TERMINATION OF EMPLOYMENT; VESTING
 
8.01.   Benefits for Other Termination of Employment.  Each active or inactive
Member whose employment is terminated prior to attaining his Retirement Age for
any reason other than Total and Permanent Disability or death shall be entitled
to a termination benefit, payable at the time and in the form provided in
Article IX, equal to his Vested Interest in his Account Balance on his Benefit
Disbursement Date.  A Member’s Vested Interest in any Contribution Amount
allocable to his Account after his Benefit Disbursement Date shall be
distributed, if his benefit was paid in a lump sum, or used to increase his
payments, if his benefit is being paid on a periodic basis, as soon as
administratively feasible after the date that such Contribution Amount is paid
to the Funding Agent.
 
8.02.   Vested Interest.  (a) Except as provided in paragraph (b) or (c) of this
Section 8.02, a Member’s Vested Interest in his Account (other than the value of
Tax Deferred Savings Contributions, including catch-up contributions, and
Rollover Contributions) on any determination date shall be determined by
reference to such Member’s full years of Vesting Service as of such date in
accordance with the following vesting schedules, as applicable:
 

  (i) With respect to the portion of a Member’s Account attributable to Company
Contributions in respect of Plan Years beginning prior to January 1, 2009:

 
Full Years of Vesting
Service
 
Vested Interest
 
Less than 3 years
   
0
%
3 years
   
33
%
4 years
   
67
%
5 or more years
   
100
%

 

  (ii) With respect to the portion of a Member’s Account attributable to Company
Contributions in respect of Plan Years beginning on and after January 1, 2009:

 
Full Years of Vesting
Service
 
Vested Interest
 
Less than 2 years
   
0
%
2 years
   
33 1/3
%
3 years
   
66 2/3
%
4 or more years
   
100
%

 

  (iii) Any Company Contributions that are credited to a Member’s Account shall
be deposited with the Funding Agent and commingled for investment purposes with
other Plan Assets. For each member, the Funding Agent shall account separately,
in two subaccounts, for (i) any Company Contributions credited to the Member’s
Account that are attributable to Plan Years beginning prior to January 1, 2009
and (ii) any Company Contributions credited to the Member’s Account that are
attributable to Plan Years beginning on and after January 1, 2009.  Except as
specifically provided in this Section 8.02, Company Contributions shall be held
and administered in accordance with the procedures applicable to contributions
credited to Accounts.

16

--------------------------------------------------------------------------------

(b)            In any case where the forfeitable portion of a former Member’s
Account is forfeited upon a Forfeitable Event as provided in Section 8.03, the
nonforfeitable portion of such Account upon such forfeiture shall then become
the former Member’s entire Account and the former Member’s Vested Interest
therein shall be 100%.  In the event such former Member shall once again become
an active or inactive Member on a subsequent date, such Member’s existing
Account with a Vested Interest of 100% shall become a separate account within
the Member’s new Account under the plan, and such separate account shall
continue to have a Vested Interest of 100%.  Any such separate account shall be
maintained until such time as the Member’s Vested Interest in his entire Account
shall become 100%.
 
(c)            Upon the occurrence of one of the events listed in (i), (ii), or
(iii) below, the Vested Interest of a Member or former Member, as the case may
be, in his Account shall become 100%:
 

(i) An active or inactive Member’s Retirement Date (See Article V);

 

(ii) The death of an active or inactive Member (See Article VI); or

 

(iii) An active Member’s Total and Permanent Disability (see Article VII).

 
8.03.   Forfeitures.  At the time a Member terminates employment with the
Company and its Controlled Entities prior to attaining Retirement Age for any
reason other than Total and Permanent Disability or death, a “Forfeitable Event”
occurs which is either (i) distribution of the non-forfeitable portion of the
Member’s Account or (ii) five (5) consecutive One-Year Breaks-In-Service.  Upon
the occurrence of a Forfeitable Event, the forfeitable portion of his Account
shall be forfeited and such forfeited amount shall be applied against the
Company’s next contribution obligation under the Plan.  Upon the forfeiture of
the forfeitable portion of a Member’s Account, such forfeited amount shall cease
to be a part of such Member’s Account.
 
8.04.   Restoration of Forfeitures.  If a Member who has a Vested Interest of
less than 100% in his Account incurs a forfeiture pursuant to Section 8.03, such
forfeited amount shall be restored to his Account upon reemployment covered by
the Plan, if such reemployment occurs prior to the date on which he would have
incurred five consecutive One-Year Breaks-In-Service or the number of
consecutive One Year Breaks-In-Service equal to his years of Vesting Service
prior to his termination of employment or five (5) years after reemployment. 
Any restoration shall be made from the assets of the special contribution of the
Company which shall not constitute an “annual addition” within the meaning of
Section 415 of the Code.  The repayment period will be the earlier of five
consecutive One-Year Breaks-In-Service or five years from the date of
reemployment with the Employer.


17

--------------------------------------------------------------------------------

IX.   TIME AND MANNER OF BENEFIT PAYMENT
 
9.01.   Benefit Commencement.  (b) Subject to the provisions of paragraphs (c)
and (d) of this Section 9.01 and Section 9.05, with respect to a benefit payable
to or with respect to a Member pursuant to Article V (retirement), Article VI
(death) or Article VII (disability), the Benefit Disbursement Date shall be
within the 90 day period following the date the Member or his Beneficiary
becomes entitled to such benefit.
 
(b)            Subject to the provisions of paragraphs (c) and (d) of this
Section 9.01, with respect to a benefit payable to a Member pursuant to Article
VIII (other termination of employment), the Benefit Disbursement Date shall be
within the 90 day period following the date such Member attains his Retirement
Age; provided, however, that such Member may elect a Benefit Disbursement Date
which is after his termination of employment and prior to attainment of
Retirement Age.
 
(c)            Notwithstanding the foregoing provisions of this Section 9.01,
the Committee for the Plan from which a benefit is to be paid may designate a
later Benefit Disbursement Date and, upon notification thereof to such Member or
Beneficiary, as the case may be, such designated date shall become the Benefit
Disbursement Date; provided, however, that in no event shall a Benefit
Disbursement Date be later than the 60th day following the close of the Plan
Year during which the Member attains, or would have attained, age 65 or, if
later, the date he terminated employment with the Company. If the amount of
benefit payment required to commence by a certain date in accordance with the
Plan cannot be ascertained by such date, or if it is not possible to commence
benefit payments on such date because the Committee has been unable to locate
the Member or Beneficiary, as the case may be, after making reasonable efforts
to do so, a payment retroactive to such date may be made no later than 60 days
after the earliest date on which the amount of such benefit payment can be
ascertained under the Plan, or the date on which the Member or Beneficiary, as
the case may be, is located, whichever is applicable.
 
(d)            Notwithstanding any provision in the Plan to the contrary, all
distributions required under this Article IX shall be determined and made in
accordance with the regulations under Section 401(a)(9) of the Code, including
the minimum distribution incidental benefit requirements of Section
1.401(a)(9)-2 of the regulations.  The entire interest of a Member in his
Account must be distributed or must begin to be distributed no later than the
Member’s Mandatory Distribution Date.  A Member’s Mandatory Distribution Date
will be determined as follows:
 
(i)            The Mandatory Distribution Date of a Member who has attained age
70½ before January 1, 2001, shall be April 1 of the calendar year following the
calendar year in which such Member attains the age 70½.
 
(ii)            The Mandatory Distribution Date of a Member who attains age 70½
after  December 31, 2000, shall be April 1 of the calendar year following the
later of (A) the calendar year in which such Member attains the age 70½ or (B)
the calendar year in which such Member retires from his employment with the
Company (provided, however, that clause (B) of this sentence shall not apply in
the case of a Member who is a “five-percent owner” (as defined in section 416 of
the Code) with respect to the Plan Year ending in the calendar year in which
such Member attains the age 70½).
18

--------------------------------------------------------------------------------

(iii)            In the case of a benefit payable pursuant to Article VI, the
Mandatory Distribution Date shall be (A) if payable to other than the Member’s
spouse, the last day of the one-year period following the death of such Member
or (B) if payable to the Member’s spouse, after the date upon which such Member
would have attained the age 70½, unless such surviving spouse dies before
payments commence, in which case the Mandatory Distribution Date may not be
deferred beyond the last day of the one-year period following the death of such
surviving spouse.
 
The preceding provisions of this Section notwithstanding, a Member may not elect
to defer the receipt of his benefit hereunder to the extent that such deferral
creates a death benefit that is more than incidental within the meaning of
section 401(a)(9)(G) of the Code and applicable Treasury regulations
thereunder.  Further, a Member (other than a Member who is a “five-percent
owner” (as defined in section 416 of the Code) with respect to the Plan Year
ending in the calendar year in which such Member attains the age 70½) who
attains age 70½ in calendar year 1998, 1999 or 2000 may elect to defer his
Mandatory Disbursement Date until no later than April 1 of the calendar year
following the later of (A) the calendar year in which such Member attains the
age 70½ or (B) the calendar year in which such Member terminates his employment
with the Company, provided, that such election is made by the end of the
calendar year in which such Member attains age 70½.
 
(e)            Notwithstanding any provision to the Plan to the contrary,
distributions to a Member, if not made in a single lump sum, may only be made
over one of the following periods (or a combination thereof):
 

(1) The life of the Member,

 

(2) The life of the Member and his Beneficiary,

 

(3) A period certain not extending beyond the life expectancy of the Member, or

 

(4) A period certain not extending beyond the joint and last survivor expectancy
of the Member and his Beneficiary.

 
(f)            If the Member dies on or after the Member’s Mandatory
Distribution Date, the remaining portion of the Member’s Account must continue
to be distributed at least as rapidly as under the method of distribution in
effect at the Member’s death.
 
(g)            Notwithstanding the provisions of the Plan regarding availability
of distributions from the Plan upon “termination of employment,” a Member’s
Accounts shall be distributed on account of the Member’s “severance from
employment” as such term is used in Section 401(k)(2)(B)(i)(I) of the Code. 
Notwithstanding the foregoing, a Member’s deemed severance from employment
pursuant to Section 414(u)(12)(B)(i) shall not be a “severance from employment,”
and, therefore, such Member shall not be eligible for a distribution under the
Plan as a result of such deemed severance.”
19

--------------------------------------------------------------------------------

9.02.    Minimum Distribution Requirements.  (a) The provisions of this Section
9.02 will take precedence over any inconsistent provisions of the Plan.
 
(b)            All distributions required under this Section 9.02 will be
determined and made in accordance with the Treasury regulations under  Section
401(a)(9) of the Code.
 
(c)            Notwithstanding the other provisions of this Section 9.02,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.
 
(d)            The Member’s entire interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s Required Beginning Date. 
If the Member dies before distributions begin, the Member’s entire interest will
be distributed, or begin to be distributed, no later than as follows:
 
1.            If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 70½, if later.
 
2.            If the Member’s surviving spouse is not the Member’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Member died.
 
3.            If there is no Designated Beneficiary as of September 30 of the
year following the year of the Member’s death, the Member’s entire interest will
be distributed by December 31 of the calendar year containing the fifth
anniversary of the Member’s death.
 
4.            If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this Paragraph (disregarding item
(1) above), will apply as if the surviving spouse were the Member.
 
For purposes of this Paragraph (d) and Paragraph (f) below, unless item (4)
above applies, distributions are considered to begin on the Member’s Required
Beginning Date. If item (4) above applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
item (1) above. If distributions under an annuity purchased from an insurance
company irrevocably commence to the Member before the Member’s Required
Beginning Date (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under item (1)
above), the date distributions are considered to begin is the date distributions
actually commence.  Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Paragraphs (e) and (f) of this
Section 9.02, whichever is applicable. If the Member’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.
20

--------------------------------------------------------------------------------

(e)            During the Member’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:
 
1.            the quotient obtained by dividing the Member’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or
 
2.            if the Member’s sole Designated Beneficiary for the Distribution
Calendar Year is the Member’s spouse, the quotient obtained by dividing the
Member’s Account Balance by the number in the Joint and Last Survivor Table set
forth in  Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s
and spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.
 
Required minimum distributions will be determined under this Paragraph (e)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 
(f)            If the Member dies on or after the date distributions begin and
there is a Designated Beneficiary, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account Balance by the longer of the
remaining Life Expectancy of the Member or the remaining Life Expectancy of the
Member’s Designated Beneficiary, determined as follows:
 
1.            The Member’s remaining Life Expectancy is calculated using the age
of the Member in the year of death, reduced by one for each subsequent year.
 
2.            If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
 
3.            If the Member’s surviving spouse is not the Member’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Member’s death, reduced by one for each subsequent year.
 
If the Member dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.
21

--------------------------------------------------------------------------------

(g)            If the Member dies before the date distributions begin and there
is a Designated Beneficiary, the minimum amount that will be distributed for
each Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account Balance by the remaining Life
Expectancy of the Member’s Designated Beneficiary, determined as provided in
item (1), (2) or (3) of Paragraph (f), whichever is applicable.  If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.  If
the Member dies before the date distributions begin, the Member’s surviving
spouse is the Member’s sole Designated Beneficiary, and the surviving spouse
dies before distributions are required to begin to the surviving spouse under
item (1) of Paragraph (d), this Paragraph (g) will apply as if the surviving
spouse were the Member.  Notwithstanding the foregoing, if the Member dies
before distributions begin and there is a Designated Beneficiary, distribution
to the Designated Beneficiary is not required to begin by the date specified in
Paragraph (d) above but the Member’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Member’s death. If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary and the surviving spouse dies after the
Member but before distributions to either the Member or the surviving spouse
begin, this Paragraph will apply as if the surviving spouse were the Member.
 
(h)            For purposes of this Section 9.02, the following terms and
phrases shall have these respective meanings:
 
1.            Designated Beneficiary:  The individual who is designated as a
Member’s Beneficiary under Section 6.02 of the Plan and is a Designated
Beneficiary under Section 401(a)(9) of the Code and Section 1.401(a)(9)-4 of the
Treasury regulations.
 
2.            Distribution Calendar Year:  A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Paragraph (d).  The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.
22

--------------------------------------------------------------------------------

3.            Life Expectancy.  Life Expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.
 
4.            Member’s Account Balance.  The balance in a Member’s Accounts as
of the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the Member’s
Accounts as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. A Member’s Account Balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.
 
5.            Requiring Beginning Date.  With respect to a Member or
Beneficiary, the date described in Section 9.01(d) of the Plan.
 
(i)            Notwithstanding this Section 9.02 of the Plan, a Member or
beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Member, the joint lives (or joint life expectancy) of the Member and the
Member’s designated beneficiary, or for a period of at least 10 years (“Extended
2009 RMDs”), will not receive those distributions for 2009 unless the Member or
beneficiary elects to receive such distributions.  Members and beneficiaries
described in the preceding sentence will be given the opportunity to elect to
receive the distributions described in the preceding sentence.  In addition,
notwithstanding the first paragraph of Section 1.01(18) of the Plan, and solely
for purposes of applying the direct rollover provisions of the Plan, certain
additional distributions in 2009 will be treated as eligible rollover
distributions.
 
9.03.   Benefit Payment Forms.  (d) With respect to a benefit payable to a
Member pursuant to Article V (retirement), Article VII (disability), or Article
VIII (other termination of employment), the standard form of benefit for any
Member who does not die prior to his Benefit Disbursement Date and who is
unmarried on his Benefit Disbursement Date shall be an immediate single life
annuity and the standard form of benefit for any Member who does not die before
his Benefit Disbursement Date and who is married on his Benefit Disbursement
Date shall be an immediate 50% joint and survivor annuity.  Any such single life
annuity shall be a commercial annuity for the life of the Member.  Any such
joint and survivor annuity shall be a commercial annuity which is payable for
the life of the Member with a survivor annuity for the life of the Member’s
Eligible Surviving Spouse equal to 50% of the amount of the annuity payable
during the joint lives of the Member and such Member’s Eligible Surviving
Spouse.  The standard form of benefit will be automatically paid as provided in
this Section 9.03(a) unless the Member has elected not to receive his benefit
payments in such form by executing an “Application for Retirement Benefits Form”
during the election period described in Section 9.03(d); provided, however, that
the spouse of any married Member consents in writing to such election pursuant
to the provisions of Section 9.03(e).  Any election may be revoked and
subsequent elections may be made, or revoked, at any time any number of times
during such election period.  If the Member has elected not to receive the
standard form of benefit as provided herein, such Member’s benefit shall be paid
in one of the benefit payment forms under Section 9.03(c), as selected by such
Member.
23

--------------------------------------------------------------------------------

(b)            With respect to a benefit payable to a Member pursuant to Article
V (retirement), Article VII (disability), or Article VIII (other termination of
employment), who is not married on his Benefit Disbursement Date the form of
benefit payment shall be a single life annuity under Section 9.03(c)(i), unless
such Member selects another benefit payment form provided in Section 9.03(c). 
The furnished information shall also describe for the Member the consequences of
failing to defer his Benefit Disbursement Date.
 
(c)            Subject to the provisions of paragraphs (a) and (b) of this
Section 9.03, the Member may select to receive his benefit in one of the
following forms:
 
(i)              A commercial annuity in the form of a single life annuity for
the life of such Member;
 
(ii)            A commercial annuity in the form of a cash refund annuity;
 
(iii)           A commercial annuity for a term certain of ten (10) years and
continuous for the life of the Member if he survives such term certain;
 
(iv)           A commercial annuity payable for the life of such Member with a
survivor annuity for the life of his Beneficiary which shall be equal to 50%,
75%, or 100% of the annuity payable during the joint lives of the Member and
such Member’s Beneficiary; or
 
(v)            A lump sum payment (provided, however, that such Member may elect
to receive the Vested Interest in his Account which is invested in the common
stock of the Company distributed in the form of whole shares of such stock with
the value of any fractional shares to be paid in cash).
 
Notwithstanding the foregoing provisions of this Section 9.03(c), the following
additional requirements must be satisfied:
 

(1) The benefit payment form described in Section 9.03(c) (iii) above shall only
be available if the present value of the total payments actuarially expected to
be made to the Member shall be more than 50% of the present value of the total
payments actuarially expected to be made to the Member and his Beneficiary.

 

(2) Any payment under a benefit payment form described in this Section 9.03(c)
must satisfy the distribution requirement described in Section 9.01(d).

24

--------------------------------------------------------------------------------

(3) The form of payment to the Member or to the Member and his Beneficiary must
be payable over a period of time which does not exceed the longer of:  (i) the
life expectancy of the Member, or (ii) the joint and last survivor life
expectancy of the Member and his Beneficiary.

 

(4) Distributions due to the termination of the Plan will be made in accordance
with the modes of distributions provided for in the Plan in Section 9.03(c)(i),
(ii), (iii), (iv), (v) and (vi) above.

 

(5) Annuity starting date is defined as (i) the first day of the first period
for which an amount is payable as an annuity, or (ii) in the case of a benefit
not payable in the form of an annuity, the first day on which all events have
occurred which entitle the Member to such benefit.

 
(d)            Subject to the provisions of Section 9.03(e) with respect to any
election described in Section 9.03(a), the Committee shall furnish, or shall
cause to be furnished, certain information, pertinent to such election, to each
Member no less than thirty days (unless such thirty-day period is waived by an
affirmative election in accordance with the Code and applicable Treasury
regulations) and no more than one hundred eighty days before his Benefit
Disbursement Date.  The furnished information shall be written in nontechnical
language in a manner calculated to be understood by the average Member and shall
include the following specific information relating to each of the standard and
optional forms of benefits available under the Plan (for purposes of this
paragraph, “form of benefit”) to the Member with a Benefit Disbursement Date for
which the explanation applies: (1) a description of the form of benefit, (2) a
description of the eligibility conditions for the form of benefit, (3) a
description of the financial effect of electing the form of benefit, (4) a
description of any other material features of, and an explanation of the
relative values of, the form of benefit and (5) such other information and
statements as may be required under applicable Treasury regulations.  The period
of time during which a Member may make or revoke such election shall be the
one-hundred-eighty-day period ending on such Member’s Benefit Disbursement Date
provided that such election may also be revoked at any time prior to the
expiration of the seven-day period that begins the day after the information
described in this Section 9.03(d) is furnished to the Member.
 
(e)            In the event a benefit under the Plan is to be paid to a Member
in the standard joint and survivor annuity form under Section 9.03(a) and such
Member elects another form of benefit payment which will not provide his spouse
with a lifetime survivor annuity which is at least 50% of the amount of the
annuity payable during the joint lives of the Member and the spouse, such
benefit shall be paid in such form only if such Member’s spouse consents thereto
in writing.  Any spousal consent given pursuant to this provision shall
acknowledge the effect of such form of payment and shall be witnessed by a Plan
representative or a notary public, unless a Plan representative finds that such
consent cannot be obtained because the spouse cannot be located or because of
other circumstances set forth in Section 401(a)(11) of the Code and regulations
issued thereunder.  A vested Member (i) may elect, with the written consent of
his or her spouse, not to take the qualified preretirement survivor annuity, and
(ii) may revoke an election not to take the preretirement survivor annuity, or
choose again to take a preretirement survivor annuity at any time, and any
number of times, within the applicable election period.  This period is defined
in Section 417(a)(6)(B) of the Code as from the first day of the first Plan Year
in which the Member attains age thirty-five (but in the case of a Member who is
separated from service, with respect to benefits accrued under the Plan before
the date of such separation, no later than the date of such separation from
service) until the Member’s death.
25

--------------------------------------------------------------------------------

(f)            Notwithstanding any other provision of the Plan to the contrary,
in no event shall any provision of the Plan restrict the availability of an
alternate form of benefit to a certain select group or classification of Members
or Beneficiaries.
 
9.04.   Payment of Death Benefits.
 
(a)            The standard form of death benefit payable with respect to a
Member who dies while employed by the Employer and who leaves an Eligible
Surviving Spouse shall be an immediate survivor annuity.  Such survivor annuity
shall be a commercial annuity payable for the life of the Eligible Surviving
Spouse.  Such a Member may elect not to have the standard form of death benefit
payable to his Eligible Surviving Spouse by designating a person other than his
Eligible Spouse as his Beneficiary pursuant to the provisions of Sections 6.02
and 6.04.  Any such election may be made before the first day of the Plan Year
in which a Member attains the age of thirty-five only (A) after the Member
separated from service and only with respect to benefits accrued under the Plan
before the date of such separation or (B) in the case of a Member who has not
separated from service, if the Member has been furnished the information
described below, with such election to become invalid upon the first day of the
Plan Year in which the Member attains the age of thirty-five, whereupon a new
election may be made by such Member. The Committee shall furnish, or shall cause
to be furnished to each Member, a written explanation regarding the survivor
annuity death benefit within the period beginning with the first day of the Plan
Year in which he attains the age of thirty-two (but no earlier than the date
such Member begins participation in the Plan) and ending with the latest of (1)
the last day of the Plan Year preceding the Plan Year in which the Member
attains the age of thirty-five or (2) the one-year period immediately following
the date the Employee becomes a Member.  If a Member separates from service
before attaining the age of thirty-five, such explanation shall be furnished to
such Member within the period beginning one year before the Member separates
from service and ending one year after such separation.  Such information shall
also be furnished to a Member who has not attained the age of thirty-five or
terminated employment within a reasonable period after written request by such
Member.  The furnished explanation shall be written in nontechnical language in
a manner calculated to be understood by the average Member and shall include (1)
a general description of the survivor annuity, (2) a description of the
circumstances under which it will be paid if elected, (3) a description of the
availability of the election of the survivor annuity, (4) a description of the
financial effect of the election of the survivor annuity on the Member’s Plan
benefits, and (5) such other information and statements as may be required under
applicable Treasury regulations.  The furnished information shall also describe
for the Member the consequences of failing to defer his Benefit Disbursement
Date.
 
(b)            The form of death benefit payable with respect to a Member who is
not married at the time of his death while employed by the Company, or who is
married at such time and who has elected out of the standard form of death
benefit provided in Section 9.04(a), shall be the form provided for in Section
9.04(c)(i), unless the Member’s Beneficiary selects another benefit payment form
set forth in Section 9.04(c).
26

--------------------------------------------------------------------------------

(c)            With respect to the selection of a form of death benefit payment
as provided in paragraphs (b) and (e) of this Section 9.04, the Member’s
Beneficiary may select one of the following forms:
 
(i)            A lump sum payment (provided, however, that such Member’s
Beneficiary may elect to receive the portion of such Member’s Account which is
invested in the common stock of the Company distributed in the form of whole
shares of such stock with the value of any fractional shares to be paid in
cash); or
 
(ii)            A commercial annuity in the form of a single life annuity.
 
(d)            If a former Member who is entitled to a benefit pursuant to
Article V (retirement), Article VII (disability), or Article VIII (other
termination of employment) shall die after his termination of employment with
the Company but prior to his Benefit Disbursement Date, his Vested Interest in
the benefit to which he was entitled shall be paid pursuant to Article VI, and
Section 9.04(a), or 9.04(b), whichever is applicable, as if such Member had died
while employed by the Company; provided, however, that the application of the
provisions of this Section 9.04(d) as if the Member had died while employed by
the Company shall not result in a Member entitled to a benefit under Article
VIII (other termination of employment) having a greater Vested Interest in his
Account than his Vested Interest as of the date of his termination of
employment.
 
(e)            In the event a survivor annuity is to be paid to a Member’s
Eligible Surviving Spouse, as provided in Section 9.04(a) or 9.04(d), such
Eligible Surviving Spouse may request in writing to receive the survivor benefit
in one of the forms provided for in Section 9.04(c).  Within a reasonable time
after any such written request by such Eligible Surviving Spouse, the applicable
Local Administrative Committee shall provide, or shall cause to be provided, to
such Spouse a written explanation, in non-technical language of such survivor
annuity form and the alternative forms of payment which may be selected along
with the financial effect of each such form.
 
(f)            Unless the Member otherwise elects, the payment of benefits under
the Plan to the Member shall begin not later than the 60th day after the close
of the Plan Year in which the latest of the following events occurs:
 
(i)            The date on which the Member attains age 65;
 
(ii)            The date on which the Member terminates service with the Company
or a Controlled Entity.
 
Notwithstanding any provision in the Plan to the contrary, a Member’s Vested
Interest in his Account under the Plan must be distributed, or begun to be
distributed, to him not later than the April 1 following the calendar year in
which the Member attains age 70-1/2.  In the event a Member dies after
commencement of the distribution of his interest, any remaining portion of such
interest shall be distributed to his Beneficiary in the method which is at least
as rapid as the method being used at the date of his death.  In the event a
Member dies prior to commencement of the distribution of his interest, the
entire interest attributable to such Member shall be distributed within five
years after the date of his death, unless such interest is payable to his
Beneficiary for a period which does not exceed the life or life expectancy of
such Beneficiary, in which event distribution of such interest shall commence no
later than the date such Member would have attained age 70-1/2, if the
beneficiary is the surviving spouse or, under certain circumstances set forth in
Section 401(a) (9) of the Code or regulations thereunder, a child of such former
Member, or the date which is one year after the date of the Member’s death, if
the Beneficiary is not the surviving spouse or child of such former Member.
27

--------------------------------------------------------------------------------

(g)            In any case where a former Member dies after his Benefit
Disbursement Date, payment of the benefit payable with respect to such former
Member shall continue, if applicable, in accordance with the benefit payment
form in effect as provided in Section 9.03.
 
9.05.    Lump Sum Cash-Out.  Notwithstanding the foregoing provisions of this
Article IX, with respect to any benefit payable pursuant to Article V
(retirement), Article VI (death), Article VII (disability) or Article VIII
(other termination of employment):
 
(a)            If the amount of the Member’s Vested Interest in his Account
Balance is not in excess of $1,000 (or not in excess of $5,000 with respect to a
benefit payable after a Member’s death), such benefit shall be paid to such
Member or Beneficiary, as the case may be, in one lump sum in lieu of any other
benefit payment form herein provided.
 
(b)            Except in the case of a benefit payable after a Member’s death,
if the amount of the Member’s Vested Interest in his Account Balance exceeds
$1,000 but does not exceed $5,000, the Member may elect to receive the Vested
Interest in his Account Balance in one lump sum in lieu of any other benefit
payment form herein; provided that any such election may be made without the
consent of the Member’s spouse, if any.  In the event of a distribution pursuant
to this Section 9.05(b), if the Member does not elect to have such distribution
paid directly to an Eligible Retirement Plan specified by the Member in a direct
rollover in accordance with Section 9.08 or to receive the distribution directly
in accordance with this Section 9.05(b), then the Committee shall pay the
distribution in a direct rollover to an individual retirement plan designated by
the Committee.  This Section 9.05(b) shall be effective with respect to
distributions made on or after January 1, 2006 regardless of whether the event
that caused a Member’s Account to become distributable occurred before or after
January 1, 2006.
 
(c)            No distribution may be made pursuant to this Section 9.05 after
the annuity commencement date when the accrued benefit is in excess of $5,000
unless the Member and his eligible spouse (or where the Member has died, the
Eligible Surviving Spouse) consent in writing to such distribution.  An accrued
benefit is immediately distributable if any part of the benefit may be
distributed to the Member before the later of normal retirement or age 62.  This
does not apply after the death of the Member.  For purposes hereunder, present
value shall be determined by using an interest rate not greater than the
interest rate which would be used (as of the date of distribution) by the
Pension Benefit Guaranty Corporation for purposes of determining the present
value of a lump sum distribution on plan termination.  For purposes of
application of the $5,000 threshold of this Section and Sections 16.04 and 17.07
(but not the $1,000 threshold of this Section), the value of a Member’s Vested
Interest in his Account Balance shall be determined without regard to that
portion of his Account Balance that is attributable to Rollover Contributions
(and earnings allocable thereto) within the meaning of Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code.  If the value
of a Member’s Vested Interest in his Account Balance as so determined is $5,000
or less, the Member’s entire nonforfeitable Account Balance (including amounts
attributable to such Rollover Contributions) may be distributed pursuant to this
Section 9.05 and Section 17.07.
28

--------------------------------------------------------------------------------

9.06.    Commercial Annuities.  In any case where a benefit payable under the
Plan is to be paid in the form of a commercial annuity, a commercial annuity
contract shall be purchased and distributed to the Member or Beneficiary, as the
case may be.  Upon the distribution of any such contract, the Plan shall have no
further liability with respect to the amount used to purchase the annuity
contract and the company issuing such contract shall be solely responsible to
the recipient of the contract for the annuity payments thereunder.  All
certificates for commercial annuity benefits shall be non-transferable, and no
benefit thereunder may be sold, assigned, discounted, or pledged.  Any
commercial annuity purchased under the Plan shall contain such terms and
provisions as may be necessary to satisfy the requirements under the Plan.
 
9.07.    Actuarial Equivalency.  With respect to any benefit payable pursuant to
the Plan, whichever form of payment is selected, the value of such benefit shall
be the actuarial equivalent of the value of the Account Balance to which the
particular Member or Beneficiary, as the case may be, is entitled.
 
9.08.    Eligible Rollover Distributions.  Each Member and beneficiary who
receives an Eligible Rollover Distribution may elect in the time and in a manner
prescribed by the Committee to have all or any portion of such Eligible Rollover
Distribution transferred to an Eligible Retirement Plan; provided, however, that
only one such transfer may be made with respect to an Eligible Rollover
Distribution to an Eligible Retirement Plan.  Notwithstanding the foregoing, the
Member may elect, after receiving the notice required under Section 402(f) of
the Code, to receive such Eligible Rollover Distribution prior to the expiration
of the 30-day period beginning on the date such Member is issued such notice,
provided that the Member or beneficiary is permitted to consider his decision
for at least 30 days and is advised of such right in writing.


29

--------------------------------------------------------------------------------

X.   PLAN ADMINISTRATION
 
10.01.   Plan Administrator.  For purposes of ERISA, the Committee shall be the
Plan Administrator and, as such, shall be responsible for the compliance of the
Plan with the reporting and disclosure provisions of ERISA.
 
10.02.  Authority of the Committee.  The Committee shall have all the powers and
authority expressly conferred upon it herein and, further, shall have the sole
right to interpret and construe the Plan, and to determine any disputes arising
thereunder, subject to the provisions of Section 10.04. In exercising such
powers and authority, the Committee at all times shall exercise good faith,
apply standards of uniform application, and refrain from arbitrary action. Any
decision of the Committee in such exercise of its powers, authorities and duties
shall be final and binding upon all affected parties. The Committee may employ
such attorneys, agents, and accountants as it may deem necessary or advisable to
assist it in carrying out its duties hereunder. The Committee shall be a “named
fiduciary” as that term is defined in Section 402(a)(2) of ERISA. The Committee
may:
 
(a)            allocate any of the powers, authorities, or responsibilities for
the operation and administration of the Plan, which are retained by it or
granted to it by this Article X, to the Funding Agent; and
 
(b)            designate a person or persons other than itself to carry out any
of such powers, authorities, or responsibilities;
 
provided, however, that no powers, authorities, or responsibilities of the
Funding Agent shall be subject to the provisions of paragraph (b) of this
Section 10.02; and provided further, that no allocation or delegation by the
Committee of any of its powers, authorities, responsibilities to the Funding
Agent shall become effective unless such allocation or delegation first shall be
accepted by the Funding Agent in a writing signed by it and delivered to the
Committee.
 
To prevent any two parties to the Plan from being deemed co-fiduciaries with
respect to any particular function, both the Plan and any instruments relating
to the Plan to which the Funding Agent is a party (“Funding Instruments”) are
intended, and should be construed, to allocate to each party to the Plan or the
Funding Instruments, as applicable, only those specific powers, duties,
responsibilities, and obligations as are specifically granted to it under the
Plan or the Funding Instruments.  The Plan is intended to allocate to each named
fiduciary the individual responsibility for proper execution of the functions
assigned to it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such named fiduciaries unless such sharing is
provided for by a specific provision of the Plan or the Funding Instruments.
 
10.03.   Action by the Committee.  Any act authorized, permitted, or required to
be taken by the Committee under the Plan, which has not been delegated in
accordance with Section 10.02, may be taken by a majority of the members of the
Committee, either by vote at a meeting, or in writing without a meeting. All
notices, advices, directions, certifications, approvals, and instructions
required or authorized to be given by the Committee under the Plan shall be in
writing and signed by either (i) a majority of the members of the Committee, or
by such member or members as may be designated by an instrument in writing,
signed by all the members thereof, as having authority to execute such documents
on its behalf, or (ii) a person who become authorized to act for the Committee
in accordance with the provisions of paragraph (b) of Section 10.02.  Subject to
the provisions of Section 10.04, any action taken by the Committee which is
authorized, permitted, or required under the Plan shall be final and binding
upon the Company and the Funding Agent, all persons who have or who claim an
interest under the Plan, and all third parties dealing with any Funding Agent or
the Company.
30

--------------------------------------------------------------------------------

10.04.   Claims Review Procedure.  Claims for Plan benefits and reviews of Plan
benefit claims which have been denied or modified will be processed in
accordance with the written Plan claims procedures established by the Committee,
which procedures are hereby incorporated by reference as a part of the Plan and
may be amended from time to time by the Committee.
 
10.05.   Qualified Domestic Relations Order.  The Committee shall establish
reasonable procedures to determine the status of domestic relations orders and
to administer distributions under domestic relations orders which are deemed to
be qualified orders.  Such procedures shall be in writing and shall comply with
the provisions of Section 414(P) of the Code and regulations issued thereunder.
 
10.06.   Indemnification.  In addition to whatever rights of indemnification the
members of the Board, members of the Committee, or any other person or persons
(other than the Funding Agent or individuals, other than Board members, not
employed by the Company or its affiliates) to whom any power, authority, or
responsibility of the Committee is allocated or delegated pursuant to paragraph
(b) of Section 10.02, may be entitled under the articles of incorporation,
regulations, or bylaws of the Company, under any provision of law, or under any
other agreement, the Company shall satisfy such liability actually and
reasonably incurred by any such member or such other person or persons,
including expenses, attorneys’ fees, judgments, fines, and amounts paid in
settlement, in connection with any threatened, pending, or completed action,
suit, or proceeding which is related to the exercise, or failure to exercise, by
such member or such other person or persons of any of the powers, authorities,
responsibilities, or discretion of the Company or the Committee as provided
under the Plan and the Funding Instruments, or reasonably believed by such
member or such other person or persons to be provided thereunder, and any action
taken by such member or such other person or persons in connection therewith.
 
10.07.   Temporary Restrictions. In order to ensure an orderly transition in the
transfer of assets to the Funding Agent from another trust fund maintained under
the Plan or from the trust fund of a plan that is merging into the Plan or
transferring assets to the Plan or to ensure an orderly transition of
recordkeeping, valuation, or other administrative activities from one service
provider to another service provider, the Committee may, in its discretion,
temporarily prohibit or restrict withdrawals, loans, changes to contribution
elections, changes of investment designation of future contributions, transfers
of amounts from one Fund to another Fund, or such other activity as the
Committee deems appropriate, provided that any such temporary cessation or
restriction of such activity shall be in compliance with all applicable law and
the Committee shall have provided to Members, their beneficiaries, and alternate
payees the notices and information required to be provided with respect to such
temporary cessation or restriction of such activity by applicable law and
regulations.
31

--------------------------------------------------------------------------------

XI.   FUNDING AGENT; ADMINISTRATION
OF PLAN ASSETS
 
11.01.  Funding Agent.
 
(a)            The assets of the Plan shall be maintained by the Funding Agent
in the investment fund or funds made available from time to time by the
Committee (the “Fund” or “Funds”) in accordance with the selection made by each
Member with respect to the contributions in his Account pursuant to Section
11.03(a) below.
 
(b)            The Funding Agent shall receive such compensation for its
services as Funding Agent hereunder as may be agreed upon from time to time by
the Committee and the Funding Agent.  The Funding Agent shall be reimbursed for
all reasonable expenses it incurs while acting as Funding Agent, as agreed upon
by the Committee and as provided in Section 11.03(b).
 
11.02.  Company Stock Fund.  A Company Stock Fund shall be established, and it
is the express intention of the Company, as the settlor of the Plan, that it be
maintained at all times under the Plan.  The assets of the Company Stock Fund
shall be invested by the Funding Agent solely in Company Stock; provided,
however, that the Company Stock Fund may hold an amount of cash to the extent
required in lieu of holding fractional shares of Company Stock.  The Funding
Agent shall receive Company Stock from the Company or purchase Company Stock in
the market.  The Company Stock Fund is mandated under the Plan as a matter of
Plan design, and it is the express intention of the Company, as the settlor of
the Plan to afford Members, beneficiaries and alternate payees the opportunity
to invest in Company Stock through their Accounts under the Plan.  None of the
Board, the Committee, the Company or any of its officers, directors or employees
either encourages or discourages investment in the Company Stock Fund.  Members,
beneficiaries and alternate payees should understand that the Company Stock Fund
is only one of several Funds offered for the investment of Accounts under the
Plan and that they are free to invest in any Fund, and to determine, in their
own discretion, whether or not to invest in any Fund (including, without
limitation, the Company Stock Fund).  All Members, beneficiaries and alternate
payees whose Accounts are invested in the Company Stock Fund, or who are
considering investing their Accounts in the Company Stock Fund, should
understand that: (1) the Company Stock Fund represents the investment in the
equity securities of a single company and, therefore, may be inherently subject
to wider price swings, up and down and in shorter periods of time, than other
Funds offered under the Plan, (2) the Company Stock Fund should be viewed as a
long term investment option which will be maintained under the Plan
indefinitely, and (3) the fiduciaries of the Plan will not override any
instructions that Members, beneficiaries and alternate payees may provide
requesting that all or part of their Accounts be invested in the Company Stock
Fund nor can they act to eliminate or otherwise restrict the inclusion of the
Company Stock Fund as a Fund offered under the Plan.
 
11.03.  Administration of Plan Assets.
 
(a)            Any Tax Deferred Savings Contributions, including catch-up
contributions, and any Company Contributions which are credited to a Member’s
Account shall be deposited by the Funding Agent in such Fund or Funds selected
by each Member in accordance with the provisions of this paragraph (a).  The
Funding Agent shall have no duty to collect or enforce payment of contributions
or inquire into the amount or method used in determining the amount of
contributions, and shall be accountable only for contributions received by it.
32

--------------------------------------------------------------------------------

Each Member shall designate, in accordance with the procedures established by
the Committee, the manner in which the amounts allocated to his Account shall be
invested from among the Funds.  A Member may designate one of such Funds for all
of the contributions to his Account, or he may split the investment of the
amounts allocated to such Account among such Funds in such increments as the
Committee may prescribe.  If a Member fails to make a designation of 100% of the
contributions to his Account, such nondesignated contributions shall be invested
in the Fund or Funds designated by the Committee from time to time in a uniform
and nondiscriminatory manner.
 
A Member may change his investment designation for future contributions to be
allocated to his Account.  Any such change shall be made in accordance with the
procedures established by the Committee, and the frequency of such changes may
be limited by the Committee.
 
A Member or inactive Member may convert his investment designation with respect
to amounts already allocated to his Account that are invested in one of the
Funds.  Any such conversion shall be made in accordance with the procedures
established by the Committee, and the frequency of such conversions may be
limited by the Committee.  Notwithstanding the foregoing, periodic, reasonable
opportunities occurring no less frequently than quarterly shall be provided to
convert any amounts invested in the Company Stock Fund, and no restrictions or
conditions shall apply with respect to any investment in the Company Stock Fund
that does not apply with respect to the investment of other assets of the Plan
except as otherwise permitted under Section 401(a)(35) of the Code and the
regulations promulgated thereunder.
 
Notwithstanding any provision in this Section 11.03(a) to the contrary, in the
event any one or more of the Funds (other than the Company Stock Fund) is
eliminated as an investment fund by the Committee, each Member, beneficiary or
alternate payee who has an investment election in effect that designates such
investment fund for the investment of amounts allocated to such individual’s
Accounts, shall designate a continuing Fund or Funds made available under the
Plan for the investment of such amounts; provided, however, that in the event
such individual fails to make such a designation, such contributions or amounts
shall be invested in a the Fund or Funds designated by the Committee in a
uniform and nondiscriminatory manner.
 
(b)            Notwithstanding any other provision of the Plan, in the event any
portion of a Member’s benefit under the Plan is satisfied by the purchase of an
annuity, the benefit otherwise payable under the Plan to such Member shall be
reduced by an amount equal to the benefit purchase under the annuity contract.
 
(c)            Expenses incident to the administration of the Plan may be paid
by the Committee or the Employer and, if not paid by the Committee or the
Employer, shall be paid from the Plan assets, and, until paid, shall constitute
a claim against the Plan assets which is paramount to the claims of Members and
their Beneficiaries.
 
(d)            The maintenance of an Account with respect to a Member shall not
mean that such Member shall have a greater or lesser interest than that due him
by operation of the Plan and shall not be considered as segregating any funds or
property within the Plan’s assets from any other funds or property contained in
the investment fund.  No Member or Beneficiary shall have any title to any
specific asset of the Plan, nor shall any such individual have any right to, or
interest in, any assets of the Plan upon termination or otherwise, except as
provided from time to time under the Plan, and then only to the extent of the
benefits payable to such individual out of Plan assets.
33

--------------------------------------------------------------------------------

11.04.  Authorization of Benefit Payments and Distributions.  The Committee
shall issue directions to the Funding Agent concerning all benefits which are to
be paid from the Plan assets pursuant to the provisions of the Plan.  Any
distribution made with respect to a Member shall be debited to the Member’s
Account.  The Funding Agent may make any payment required of the Funding Agent
hereunder by mailing the Funding Agent’s check to the person to whom such
payment is to be made.
 
11.05.  Voting of Company Stock in the Company Stock Fund.  Each Member or
Beneficiary who has shares of Company Stock allocated to his Account shall be a
named fiduciary with respect to the voting of Company Stock held thereunder and
shall have the following powers and responsibilities:
 
(a)            Prior to each annual or special meeting of the shareholders of
the Company, the Committee shall cause to be sent to each Member and Beneficiary
who has Company Stock allocated to his Account and invested in the Company Stock
Fund under the Plan a copy of the proxy solicitation material therefor, together
with a form requesting confidential voting instructions, with respect to the
voting of such Company Stock as well as the voting of Company Stock for which
the Funding Agent does not receive instructions.  Each such Member and/or
Beneficiary shall instruct the Funding Agent to vote the number of such
uninstructed shares of Company Stock equal to the proportion that the number of
shares of Company Stock allocated to his Account and invested in the Company
Stock Fund bears to the total number of shares of Company Stock in the Plan for
which instructions are received.  Upon receipt of such a Member’s or
Beneficiary’s instructions, the Funding Agent shall then vote in person, or by
proxy, such shares of Company Stock as so instructed.
 
(b)            The Committee shall cause the Funding Agent to furnish to each
Member and Beneficiary who has Company Stock allocated to his Account and
invested in the Company Stock Fund under the Plan notice of any tender or
exchange offer for, or a request or invitation for tenders or exchanges of,
Company Stock made to the Funding Agent.  The Funding Agent shall request from
each such Member and Beneficiary instructions as to the tendering or exchanging
of Company Stock allocated to his Account and invested in the Company Stock Fund
and the tendering or exchanging of Company Stock for which the Funding Agent
does not receive instructions.  Each such Member shall instruct the Funding
Agent with respect to the tendering or exchanging of Company Stock for which the
Funding Agent does not receive instructions.  Each such Member shall instruct
the Funding Agent with respect to the tendering or exchanging of the number of
such uninstructed shares of Company Stock equal to the proportion that the
number of the shares of Company Stock allocated to his Account and invested in
the Company Stock Fund bears to the total number of shares of Company Stock in
the Plan for which instructions are received.  The Funding Agent shall provide
Members and Beneficiaries with a reasonable period of time in which they may
consider any such tender or exchange offer for, or request or invitation for
tenders or exchanges of, Company Stock made to the Funding Agent.  Within the
time specified by the Funding Agent, the Funding Agent shall tender or exchange
such Company Stock as to which the Funding Agent has received instructions to
tender or exchange from Members and Beneficiaries.
 
(c)            Instructions received from Members and Beneficiaries by the
Funding Agent regarding the voting, tendering, or exchanging of Company Stock
shall be held in strictest confidence and shall not be divulged to any other
person, including officers or employees of the Company, except as otherwise
required by law, regulation or lawful process.


34

--------------------------------------------------------------------------------

XII.   FIDUCIARY RESPONSIBILITIES
 
12.01.  General Allocation of Duties.  Each fiduciary with respect to the Plan
shall have only those specific powers, duties, responsibilities and obligations
as are specifically given him under the Plan.  It is intended under the Plan
that each fiduciary shall be responsible for the proper exercise of his own
powers, duties, responsibilities and obligations hereunder and shall not be
responsible for any act or failure of another fiduciary except to the extent
provided by law or as specifically provided herein.
 
To prevent any two parties to the Plan from being deemed co-fiduciaries with
respect to any particular function, both the Plan and any instruments relating
to the Plan to which the Funding Agent is a party (“Funding Instruments”) are
intended, and should be construed, to allocate to each party to the Plan or the
Funding Instruments, as applicable, only those specific powers, duties,
responsibilities, and obligations as are specifically granted to it under the
Plan or the Funding Instruments.  The Plan is intended to allocate to each named
fiduciary the individual responsibility for proper execution of the functions
assigned to it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such named fiduciaries unless such sharing is
provided for by a specific provision of the Plan or the Funding Instruments.
 
12.02.  Fiduciary Liability.  A fiduciary shall not be liable in any way for any
acts or omissions constituting a breach of fiduciary responsibility and
occurring prior to the date he becomes a fiduciary or after the date he ceases
to be a fiduciary.
 
12.03.  Delegation and Allocation.  The Committee may appoint committees,
individuals or any other agents as it deems advisable and may delegate to any of
such appointees any or all of its powers and duties.  Such appointment and
delegation must be in writing, specifying the powers or duties being delegated,
and must be accepted in writing by the delegate.  Upon such appointment,
delegation and acceptance, the delegating committee members shall have no
liability for the acts or omissions of any such delegate, as long as the
delegating committee members do not violate their fiduciary responsibility in
making or continuing such delegation.


35

--------------------------------------------------------------------------------

XIII.   AMENDMENTS TO THE PLAN
 
13.01.  Amendments.  Subject to the provisions of Section 13.02, the
Vice-President, Human Resources (‘VP-HR’) may amend the Plan at any time and
from time to time, with any such VP-HR amendment action being exercised in a
settlor capacity, provided that:  (a) any amendment to the Plan that
substantially and materially increases the benefits of officers or directors of
the Company shall require the prior approval of the Board or the committee of
the Board (if any) to which the duty of general oversight has been delegated by
the Board, and (b) notwithstanding anything to the contrary herein, the VP-HR
shall have no authority to amend or modify the Plan’s design or operation as it
relates to the offering of the Company Stock Fund and the composition of the
Company Stock Fund and the VP-HR shall have no authority to eliminate or
restrict the inclusion of the Company Stock Fund under the Plan or to review or
approve any assets in which the Company Stock Fund is invested.
 
13.02.  Limitations on Plan Amendment.  No amendment to the Plan may be made
which would vest in the Company, directly or indirectly, any interest in or
control of the assets of the Plan.  No amendment may be made which would vary
the Plan’s exclusive purpose of providing benefits to Members and their
Beneficiaries, and defraying the reasonable expenses of administering the Plan,
or which would permit the diversion of any part of the Plan’s assets from such
exclusive purpose.  No amendment may be made which would reduce any existing
nonforfeitable interest of a Member.
 
13.03.  Election of Former Schedule.  In the event the Committee adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Member’s Vested Interest in his Account, any Member with three or more years of
Vesting Service shall have a right to have his nonforfeitable interest in his
Account continue to be determined under the vesting schedule in effect prior to
such amendment rather than under the new vesting schedule, unless the Vested
Interest of such Member in his Account under the Plan, as amended, at any time
is not less than such interest determined without regard to such amendment. 
Such Member shall exercise such right by giving written notice of his exercise
thereof to the Committee within 60 days after the latest of (i) the date he
receives notice of such amendment from the Committee, (ii) the effective date of
the amendment, or (iii) the date the amendment is adopted.  Notwithstanding the
foregoing provisions of this Section 13.03, the Vested Interest of each Member
on the effective date of such amendment shall not be less than his Vested
Interest under the Plan as in effect immediately prior to the effective date
thereof.


36

--------------------------------------------------------------------------------

XIV.   PLAN TERMINATION; PLAN MERGER OR CONSOLIDATION
 
14.01.  Right to Terminate or Discontinue.  The Company has established the Plan
with the intention and expectation that it will be able to continue the Plan as
an ongoing Plan from year to year.  However, the Company realizes that
circumstances may arise that would make it advisable to discontinue the
maintenance of the Plan.  Accordingly, the Company reserves the right and shall
have the power to completely or partially terminate the Plan at any time after
its establishment, or to discontinue making contributions to the Plan.
 
14.02.  Plan Termination or Discontinuance of Contributions.  (e) If the Plan is
terminated or partially terminated, the Vested Interest of each Member directly
affected by such termination shall become 100%, effective as of such termination
date.
 
(b)            If the Plan is amended so as to permanently discontinue Company
contributions, or if the Company contributions are in fact permanently
discontinued the Vested Interest of each Member directly affected by such
discontinuance shall become 100%, effective as of the date of discontinuance.
 
(c)            Upon a Plan termination or discontinuance, any previously
unallocated Contribution Amounts and net income (or net loss) shall be allocated
among the Accounts of the Members directly affected by such event as of the date
of such termination or discontinuance according to the provisions of Article IV,
as if such date of such event was an Allocation Date.  Thereafter, the net
income (or net loss) shall continue to be allocated to such Accounts until the
Account Balances are distributed.
 
(d)            Following a Plan termination or discontinuance, the Plan shall
continue to be administered in accordance with its terms until such time as the
Committee provides the Funding Agent with instructions as to the liquidation of
the Plan’s assets.  The Committee may amend the Plan to provide for the
procedures to be followed in providing for the liquidation of the Plan’s assets
upon a Plan termination or discontinuance; provided, however, that no such
amendment or other procedure for the liquidation of the Plan’s assets shall
permit (i) the Plan’s assets to be used for any purpose other than providing
benefits to Members and their Beneficiaries, and defraying the reasonable
expenses of administering the Plan, including the liquidation thereof, and (ii)
distributions to or with respect to the Members directly affected by the Plan
termination or discontinuance which are made at a time and are payable in a form
and manner not in accordance with the provisions of the Plan.
 
14.03.  Merger, Consolidation or Transfer of Assets.  The Plan may not merge or
consolidate with, or transfer its assets or liabilities to, any other plan,
unless each Member or Beneficiary, would, in the event such other plan then
terminated, be entitled to a benefit immediately following such event which is
equal to or greater than the benefit to which he would have been entitled if the
Plan were terminated immediately before the merger, consolidation or transfer. 
Further, this Plan may not transfer its assets or liabilities to any other plan,
unless the Committee reasonably concludes that such other plan provides that the
transferred amounts may not be distributed before the times specified in Section
1.401(k)-1(d) of the Treasury regulations.
37

--------------------------------------------------------------------------------

XV.  VESTING SERVICE; HOUR OF SERVICE
 
15.01.  Vesting Service.  (f) Subject to the provisions in paragraph (b) of this
Section 15.01, a Member’s Vesting Service shall be determined on the following
basis:
 

(1) For the period prior to January 1, 1989, a Member shall be credited with
Vesting Service in an amount equal to the service, if any, for vesting purposes
with which he was credited prior to the restatement of the Plan.

 

(2) For all periods from and after January 1, 1989, 1,000 or more Hours of
Service during any Plan Year shall constitute one year of Vesting Service.

 
(b)            A Member who has made no Tax Deferred Savings Contributions to
the Plan, and who terminates employment and subsequently recommences
participation in the Plan, shall be reinstated with the years of Vesting Service
with which he was credited prior to his termination of employment, if (i) the
number of his consecutive One-Year Breaks-In-Service is less than five, or (ii)
he had a Vested Interest at the time of such termination.  A Member who has made
Tax Deferred Savings Contributions to the Plan shall be reinstated with the
years of Vesting Service with which he was credited prior to his termination of
employment if he subsequently recommences participation in the Plan.
 
15.01.  Hour of Service.  (g) An Hour of Service is each hour during an
applicable computation period for which an Employee is directly or indirectly
paid, or entitled to payment, by the Company or a Controlled Entity for the
performance of duties or for reasons other than the performance of duties,
including, but not limited to, any Leave of Absence.  Such Hours of Service
shall be credited to the Employee for the computation period in which such
duties were performed or in which occurred the period during which no duties
were performed.  An Hour of Service also includes each hour, not credited above,
for which back pay, irrespective of mitigation of damages, has been either
awarded or agreed to by the Company or a Controlled Entity.  These Hours of
Service shall be credited to the Employee for the computation period in which
the award, agreement or payment is made.  In determining an Employee’s total
Hours of Service during a computation period, a fraction of an hour shall be
deemed a full Hour of Service.
 
(b)            The number of Hours of Service to be credited to an Employee for
any computation period shall be governed by Section 2530.200b-2(b) and (c) of
the Department of Labor Regulations under ERISA.
 
(c)            Hours of Service during the period prior to the Effective Date
shall be determined from whatever records may be reasonably accessible to the
Committee and, if such records are insufficient, the Committee may make whatever
calculations are necessary to approximate Hours of Service for the period in a
manner uniformly applicable to all Employees similarly situated.  These
provisions shall be construed by resolving any questions or ambiguities in favor
of crediting Employees with Hours of Service.
 
(d)            In determining an Employee’s Hours of Service, there shall be
added to such Employee’s Hours of Service as calculated under the preceding
provisions of this 15.02, the number of hours in his regularly-scheduled workday
while absent from active Employment due to sickness, disability, or Leave of
Absence following a period for which he is credited with Hours of Service under
the preceding provisions of this Section 15.02.  An Hour of Service credited
under the preceding sentence shall be known as a “Non-Paid Hour of Service” and
shall be included in the employee’s Hours of Service for purposes of determining
his Vesting Service.


38

--------------------------------------------------------------------------------

XVI.   MISCELLANEOUS
 
16.01.  Non-Guarantee of Employment.  The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any person or to be
consideration for the Employment of any person.  Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time nor shall the Plan be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.
 
16.02.   Payments Solely from Plan Assets.  All benefits payable under the Plan
shall be paid or provided for solely from the Plan assets and none of the
Company, the Committee or the Funding Agent assumes any liability or
responsibility for the adequacy thereof.  The Committee or the Funding Agent may
require execution and delivery of such instruments as are deemed necessary to
assure proper payment of any benefits.
 
16.03.  Facility of Payment.  Whenever the Committee determines that a person
entitled to a benefit from the Plan is under a legal disability or is
incapacitated in any way so as to be unable to manage his financial affairs, the
Committee may direct the Funding Agent to make payments to such person or to his
legal representative or to a relative or other person caring for such person
with such payments shall be for the benefit of such person.  Any such payment of
a benefit in accordance with the provisions of this Section 16.03 shall be in
complete discharge of any liability for the making of such payment under the
provisions of the Plan.
 
16.04.  Non-Alienation of Benefits.  Except as provided in Sections
401(a)(13)(B) and 414(p) of the Code relating to qualified domestic relations
orders and certain judgments and settlements, benefits payable under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse or for
any other relative of a Member or Beneficiary to actually being received by the
person entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder, shall be void. 
The Plan and the Funding Agent shall not in any manner be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any person
entitled to benefits hereunder.  Notwithstanding the foregoing provisions of
this Section 16.04, the Committee may direct the Funding Agent to comply with a
qualified domestic relations court order requiring deductions from a Member or
Beneficiary’s benefit payments, but only if such deductions are specifically
provided for in such order.  In the event that the total value of an amount
directed to be paid pursuant to a qualified domestic relations order is not in
excess of $5,000 (determined as provided in Section 9.05), such amount shall be
paid to the recipient or recipients identified in such order in one lump sum
payment as soon as practicable after such order has been determined to be a
qualified domestic relations order.
 
16.05.  Exclusive Benefit.  No part of the Plan assets shall be used for any
purpose other than the exclusive purpose of providing benefits which Members and
Beneficiaries are entitled to under the Plan, and for the purpose of defraying
the reasonable expenses of administering the Plan.
39

--------------------------------------------------------------------------------

16.06.  Transferred Employment.  In any case where a Member transfers
employment, directly or indirectly, from the Company to a Controlled Entity,
such Member shall not be considered to have terminated employment with the
Company for purposes of his eligibility to receive a retirement or other vested
benefit under the Plan so long as he so remains employed by a Controlled Entity.
 
16.07.  Severability.  If any provisions of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
 
16.08.  Applicable Law.  All provisions of the Plan shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal
law.
 
16.09.  Internal Revenue Service Approval.  Notwithstanding any other provision
of the Plan to the contrary, the contributions made under the Plan, are
contingent upon the deductibility of such contributions under Section 404 of the
Code.  To the extent that a deduction for such contributions is disallowed, such
contributions may be returned within one year after the date of disallowance. 
In addition, if Company contributions are made under a mistake of fact, such
contributions may be returned to the Company within one year after the payment
thereof.
 
16.10.  Uniformed Services Employment and Reemployment Rights Act Requirements.
 
(a)            Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to Qualified Military
Service will be provided in accordance with Code Section 414(u) and this Section
16.10.  Specifically, as required by Code Section 414(u)(8), a Member will be
treated as not having incurred a break in Service because of his period of
Qualified Military Service, the Member’s Qualified Military Service will be
treated as Service under the Plan for vesting and contribution purposes and the
Member will be permitted to make up any Basic Contributions he would have
otherwise been eligible to make during the period of Qualified Military Service.
 
(b)            If a Member’s death occurs while performing Qualified Military
Service, then, provided such Member was entitled to reemployment rights with
respect to the Employer under Code section 414(u) as of the date of his death,
the Member’s beneficiary or beneficiaries shall be entitled to any benefits
(other than benefit accruals relating to the period of Qualified Military
Service) that would be provided under the Plan if the Member had resumed and
then terminated his Service on account of death, in compliance with Code section
401(a)(37) and the Treasury regulations and guidance issued by the Internal
Revenue Service thereunder.
 
(c)            If an individual is paid remuneration by an Employer that
constitutes a “differential wage payment” within the meaning of Code Section
3401(h)(2), then such individual shall be treated as an Employee of the Employer
making the payment.
40

--------------------------------------------------------------------------------

(d)            No Member or beneficiary shall be entitled to any continued
employer contributions under Code Section 414(u)(9) (as enacted under section
104(b) of the Heroes Earnings Assistance and Relief Tax Act of 2008) by reason
of incurring a death or disability during a period of Qualified Military
Service.
 
16.11.  No Guarantees.  None of the Company, the Committee, the Board or the
Funding Agent guarantees the Plan’s assets from loss or depreciation, nor the
payment of any amount which may become due to any person hereunder. All benefits
payable under the Plan shall be paid or provided for solely from the Plan assets
and none of the Employer, including the Company, the Committee, the Board or the
Funding Agent assumes any liability or responsibility for the adequacy thereof.
 
16.12.  Plan Administration Communications and Systems.  The Committee may
establish telephone and/or electronic media systems and procedures (including
on-line mechanisms) for purposes of effecting Plan communications and Plan
administration operations.  To the extent that any such telephone and/or
electronic media systems and procedures are established by the Committee,
references in the Plan suggesting that other systems or procedures would be used
for purposes of effecting a given Plan communication or Plan administration
operation shall be superseded and reference to the telephone or electronic media
system or procedure which was effected, as communicated to Participating
Employees, shall be deemed substituted therefor.
41

--------------------------------------------------------------------------------

XVII.   TAX DEFERRED SAVINGS CONTRIBUTIONS
 
17.01.  Tax Deferred Savings Contribution Election.
 
(a)            A Member may elect, in accordance with the procedures and within
the time period prescribed by the Committee, to have Tax Deferred Savings
Contributions in $.10 increments, made on his behalf to the Plan by his Employer
and credited to his Account; provided, however, that such amount shall not be
less than $.10 per Contribution Hour nor more than $7.00 per Contribution hour
and in no event shall such Tax Deferred Savings Contributions under the Plan and
all other qualified plans maintained by the Employer or any Controlled Entity on
behalf of any Member for any calendar year exceed the dollar limitation
contained in Section 402(g) of the Code) in effect for such calendar year.  If a
Member elects to have such Tax Deferred Savings Contributions made on his
behalf, his compensation shall be reduced by the amount he elects pursuant to
the terms of a compensation reduction authorization filed with the Employer. 
Notwithstanding the foregoing provisions of this Section, Tax Deferred Savings
Contributions made with respect to a Plan Year on behalf of Highly Compensated
Employees (as described and defined in Section 414(q) of the Code) shall not
exceed the limitations set forth in Section 17.03.
 
(b)            All employees who are eligible to make Tax Deferred Savings
Contributions under this Plan, as described in the paragraph above, and who have
attained age 50 before the close of the taxable year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code.  Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Section 402(g) of the Code, as described in the paragraph above,
and Section 415 of the Code, as described in Appendix A of the Plan.  The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.
 
17.02.  Change of Tax Deferred Savings Contribution Election.  Any Member may
suspend or change the amount of the Tax Deferred Savings Contributions,
including catch-up contributions, made on his behalf in accordance with the
procedures and within the time period prescribed by the Committee; provided,
however, that such Member may only select an amount of compensation to be so
contributed which does not exceed the applicable limitations set forth in
Sections 17.01 and 17.03.
42

--------------------------------------------------------------------------------

17.03.  Limitation on Tax Deferred Savings Contributions.  Notwithstanding any
other provisions of the Plan to the contrary, the Committee shall take such
action as it deems appropriate to limit the amount of Tax Deferred Savings
Contributions under the Plan in each Plan Year to the extent necessary to insure
that any average deferral percentage requirement under Section 401(k) of the
Code is not exceeded.  Such Code section and regulations relating thereto are
hereby incorporated in the Plan by reference.  Such testing shall utilize the
current year testing method as such term is defined in Section 1.401(k)-6 of the
Treasury regulations.  If, for any Plan Year, the aggregate Tax Deferred Savings
Contributions made by the Company on behalf of Highly Compensated Employees (as
described and defined in Section 414(q) of the Code) exceeds the maximum amount
of Tax Deferred Savings Contributions permitted on behalf of such Highly
Compensated Employees pursuant to this Section 17.03, an excess amount
(hereinafter referred to as  “Excess Contributions”) shall be determined by
reducing Tax Deferred Savings Contributions made on behalf of Highly Compensated
Employees in order of their highest actual deferral percentages in accordance
with Section 401(k)(8)(B)(ii) of the Code and the Treasury regulations
thereunder. Once determined, such Excess Contributions shall be distributed to
Highly Compensated Employees in order of the highest dollar amounts contributed
on behalf of such Highly Compensated Employees in accordance with Section
401(k)(8)(C) of the Code and the Treasury regulations thereunder before the end
of the next following Plan Year.  Any distribution of Excess Contributions
pursuant to the provisions of this Section shall be adjusted for income or loss
allocated thereto up through the last day of the Plan Year to which such Excess
Contributions relate in the manner determined by the Committee in accordance
with any method permissible under Treasury regulation section
1.401(k)-2(b)(1)(iv)(B).  For purposes of performing non-discrimination testing
for the Plan pursuant to this Section, a Member’s compensation shall be his
compensation as defined in Section 415(c)(3) of the Code.  Such compensation
shall be limited to $200,000, with such limitation adjusted automatically to
reflect any amendments to Section 401(a)(17) of the Code and any cost-of-living
increases authorized by Section 401(a)(17) of the Code.
 
17.04.  Excess Tax Deferred Savings Contributions.  If a Member who had Tax
Deferred Savings Contributions made on his behalf for a Plan Year files with the
Committee, within the time limit prescribed by the Committee after the end of
such Plan Year, a written statement, on a form acceptable to the Committee, that
he has elective deferrals within the meaning of Section 402(g) of the Code for
the taxable year in excess of the dollar limitation on elective deferrals to
effect for such taxable year, and specifying the amount of such excess the
Member claims as allocable to the Plan, the amount of such excess and any income
allocable to such excess elective deferral shall be distributed to the Member by
April 15 of the year following the year of the excess elective deferral.  Any
distribution of excess Tax Deferred Savings Contributions pursuant to the
provisions of this Section shall be adjusted for income or loss allocated
thereto through the last day of the Plan Year to which such excess deferrals
relate in the manner determined by the Committee in accordance with any method
permissible under Treasury regulation section 1.402(g)-1(e)(5).  The foregoing
shall not apply to catch-up contributions made pursuant to Section 17.01 of the
Plan and Section 414(v) of the Code.
 
17.05.  Investment and Administration of Tax Deferred Savings Contributions. 
Any Tax Deferred Savings Contributions, including catch-up contributions, which
are credited to a Member’s Account shall be deposited with the Funding Agent and
commingled for investment purposes with other Plan Assets.  The Funding Agent
shall account for the Tax Deferred Savings Contributions, including catch-up
contributions, of a Member separately in accordance with the procedures
applicable to Accounts in general.  Except as specifically provided in this
Article XVII, Tax Deferred Savings Contributions, including catch-up
contributions, shall be held and administered in accordance with the procedures
applicable to contributions to credited Accounts.  Notwithstanding the
foregoing, in no event shall the amount of a Member’s Account attributable to
Tax Deferred Savings Contributions, including catch-up contributions, be
distributable to such Member or his Beneficiary earlier than (i) separation from
service, death, or disability; or (ii) attainment of age 59-1/2.
43

--------------------------------------------------------------------------------

17.06.  Vesting.  A Member shall be 100% vested at all times in the value of his
Tax Deferred Savings Contributions, including catch-up contributions.
 
17.07.  Distribution of Tax Deferred Savings Contributions.  Subject to the
limitations set forth in this Section 17.07, each Member shall be entitled to
receive the entire interest of his Account attributable to his Tax Deferred
Savings Contributions in a single sum upon the termination of such Member’s
employment with the Employer and the Controlled Entities; provided, however,
that if such interest when added to any other Vested Interest of the Member
under the Plan exceeds $5,000, such interest may not be distributed to such
Member prior to Normal Retirement Age without his consent and if such interest
when added to any other Vested Interest of the Member under the Plan exceeds
$5,000 (disregarding any Rollover contributions and earnings allocable thereto,
in accordance with Section 9.05), the consent of his spouse shall also be
required.  Notwithstanding the foregoing, any such distribution of Tax Deferred
Savings Contributions shall be made in the following manner unless the Member
elects otherwise:
 
(1)            Married Members.  The standard form of benefit payment of Tax
Deferred Savings Contributions, including catch-up contributions, for any Member
who is married on the date such Contributions are to be distributable to him
shall be an immediate 50% joint and survivor annuity.  Such joint and survivor
annuity shall be a commercial annuity which is payable for the life of the
Member with a survivor annuity for the life of the Member’s surviving spouse
equal to 50% of the amount of the annuity payable during the joint lives of the
Member and such Member’s surviving spouse.  The standard joint and survivor
annuity shall be paid automatically as provided hereunder unless the Member
elects to receive his benefit payments in another form during the election
period described in Section 9.03(d); provided, however, that the Member’s spouse
consents in writing to such election pursuant to the provisions of Section
9.03(e).  Any such election may be revoked and subsequent elections may be made,
or revoked, at any time during such election period provided that the Member’s
spouse consents thereto in writing and such consent acknowledges the effect of
such action and is witnessed by a notary public or plan representative unless a
Plan representative finds that such consent cannot be obtained because the
spouse cannot be located or because of other circumstances set forth in Section
401(a)(11) of the Code and regulations issued thereunder.  In the event any
Member receives his Vested Interest in such a single sum form, no other benefit
shall be payable with respect to him under the Plan.  If the Member has elected
not to receive the standard joint and survivor annuity as provided herein, such
Member’s benefit shall be paid in a single sum.
 
(2)            Unmarried Members.  The standard form of benefit payment of Tax
Deferred Savings Contributions, including catch-up contributions, for any Member
who is not married on the date such Contributions are distributable to him,
shall be a single life annuity, unless such Member selects to receive his
benefit payments in another form during the election period described in Section
9.03(e).
44

--------------------------------------------------------------------------------

(3)            Vested Amounts Not Exceeding $5,000.  Section 9.05 shall also
apply to the distribution of a Member’s interest in his Account attributable to
his Tax Deferred Savings Contributions.
In the event that a Member dies prior to receiving the entire interest of his
Account attributable to his Tax Deferred Savings Contributions, including
catch-up contributions, any such remaining interest shall be distributed to his
Beneficiary in accordance with the provisions of Section 9.04.  If a Member’s
employment status changes from that of a common law employee of the Employer to
a Leased Worker, such Member shall not be deemed to have a “termination of
employment” and, therefore, will not be eligible for a distribution under the
Plan as a result of such employment status change.  Further, a Member’s deemed
severance from employment pursuant to Section 414(u)(12)(B)(i) shall not be a
“termination from employment,” and, therefore, such Member shall not be eligible
for a distribution under the Plan as a result of such deemed severance.


45

--------------------------------------------------------------------------------

XVIII.    LOANS
 
18.01.  Eligibility for Loan.  Upon application by (1) any Member who (a) is on
the United States payroll of the Employer , (b) has been actively employed by a
Controlled Entity for a period of at least one year and (c) is receiving
compensation other than severance pay from a Controlled Entity, or (2) any
Member (x) who is a party-in-interest, as that term is defined in section 3(14)
of ERISA, as to the Plan, (y) who is no longer employed by the Employer, who is
a beneficiary of a deceased Member, or who is an alternate payee under a
qualified domestic relations order, as that term is defined in section 414(p)(8)
of the Code, and (z) who retains a balance in his Account attributable to Tax
Deferred Savings Contributions or Rollover Contributions under the Plan (an
individual who is eligible to apply for a loan under this Article being
hereinafter referred to as a ‘Member’), the Company may in its discretion direct
the Funding Agent to make a loan or loans to such Member provided that such
Member has not had an outstanding loan from the Plan for at least six months and
provided further that a loan from the Plan to such Member is not prohibited by
applicable law.  Such loans shall be made pursuant to the provisions of the
Company’s written loan procedure, which procedure is hereby incorporated by
reference as a part of the Plan.
 
18.02.  Maximum Loan.
 
(a)            A loan to a Member may not exceed 50% of the nonforfeitable
balance of such Member’s Account attributable to Tax Deferred Savings
Contributions or Rollover Contributions.
 
(b)            Paragraph (a) above to the contrary notwithstanding, the amount
of a loan made to a Member under this Article shall not exceed an amount equal
to the difference between:
 
(i)            The lesser of $50,000 (reduced by the excess, if any, of (A) the
highest outstanding balance of loans from the Plan during the one-year period
ending on the day before the date on which the loan is made over (B) the
outstanding balance of loans from the Plan on the date on which the loan is
made) or one-half of the present value of the Member’s total nonforfeitable
accrued benefit under all qualified plans of the Employer or a Controlled
Entity; minus
 
(ii)            The total outstanding loan balance of the Member under all other
loans from all qualified plans of the Employer or a Controlled Entity.
 
(c)            A Member may only pledge the portion of his Account attributable
to Tax Deferred Savings Contributions or Rollover Contributions as security for
a loan pursuant to this Article.
46

--------------------------------------------------------------------------------

EXECUTED at Houston, Texas this ____ day of _________________, 2014.
 

 
CAMERON INTERNATIONAL CORPORATION
 
 
By:    
 
 
 
 
 
Title:
 

 
47

--------------------------------------------------------------------------------

APPENDIX A

SECTION 415 LIMITATIONS
 
Section 1.  Application.  The provisions set forth in this Appendix A are
intended solely to comply with the requirements of Section 415 of the Code, as
amended, and shall be interpreted, applied, and if and to the extent necessary,
deemed modified without further formal language so as to satisfy solely the
minimum requirements of said Section.  For such purposes, the limitations of
Section 415 of the Code, as amended, and the Treasury regulations promulgated
thereunder are hereby incorporated by reference and made part hereof as though
fully set forth herein, but shall be applied only to particular Plan benefits in
accordance with the provisions of this Appendix A, to the extent such provisions
are not consistent with Section 415 of the Code and such Treasury regulations. 
If there is any discrepancy between the provisions in this Appendix A and the
provisions of Section 415 of the Code and such Treasury regulations, such
discrepancy shall be resolved in such a way as to give full effect to the
provisions of Section 415 of the Code and such Treasury regulations.  This
Appendix shall also include reference to the applicable provisions of any
successor regulation promulgated under Section 415 of the Code.
 
Section 2.  Definitions.  For purposes of this Appendix, the following terms and
phrases shall have these respective meanings:
 
(a)            “Annual Additions” of a Member for any Limitation Year shall mean
all amounts that are annual additions (as defined under Treasury Regulation §
1.415(c)-1(b)), including, without limitation, the Company Contributions, Tax
Deferred Savings Contributions, and forfeitures, if any, allocated to such
Member’s Account for such year.
 
(b)            “415 Compensation” of a Member for any Limitation Year shall mean
the total of all amounts of compensation (within the meaning of Treasury
Regulation § 1.415(c)-2(d)(4)), paid by the Employer to or for the benefit of a
Member in such Limitation Year, including all compensation for services rendered
or labor performed for the Employer which are required to be reported on the
Member’s federal income tax withholding statement or statements (Form W-2 or its
subsequent equivalent), plus amounts that would be so reported but for an
election under Section(s) 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b) of the Code.  The 415 Compensation of a Member for any Limitation Year
shall include payments of regular compensation for services during the Member’s
regular working hours, compensation for services outside the Member’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments that are paid to the Member following his Severance Date
but which would have been paid to the Member prior to such date if he had
continued in employment with the Employer, provided that such payments are paid
by the later of two and one-half  months following the Member’s Severance Date
or the end of the Limitation Year that includes the Severance Date.  The 415
Compensation of any Member taken into account for purposes of the Plan shall be
limited to $200,000 for any Plan Year with such limitation to be adjusted
automatically to reflect any amendments to Section 401(a)(17) of the Code and
any cost-of-living increases authorized by Section 401(a)(17) of the Code and
prorated for a Plan Year of less than twelve months and to the extent otherwise
required by applicable law.  415 Compensation shall also include “differential
wage payments,” as defined in Section 3401(h) of the Code.
A-1

--------------------------------------------------------------------------------

(c)            “Limitation Year” shall mean the calendar year.
 
(d)            “Maximum Annual Additions” of a Member for any Limitation Year
shall mean the lesser of (a) $40,000 (with such amount to be adjusted
automatically to reflect any cost-of-living adjustment authorized by Section
415(d) of the Code and Treasury Regulation § 1.415(d)-1(b)) or (b) 100% of such
Member’s 415 Compensation during such Limitation Year, as determined in
accordance with the requirements of Treasury Regulation § 1.415(c)-2.
 
Section 3. Limitations and Corrections.  Contrary Plan provisions
notwithstanding, in no event shall the Annual Additions credited to a Member’s
Account for any Limitation Year exceed the Maximum Annual Additions for such
Members for such year.
 
Section 4.  Multiple Plans.  For purposes of determining whether the Annual
Additions under this Plan exceed the limitations herein provided, all defined
contribution plans of the Company are to be treated as one defined contribution
plan.  In addition, all defined contribution plans of Controlled Entities shall
be aggregated for this purpose.  For purposes of this Appendix only, a
“Controlled Entity” shall be determined in accordance with Treasury Regulation §
1.415(a)-1(f)(1).  If the Annual Additions credited to a Member’s Account for
any Limitation Year under this Plan plus the additions credited on his behalf
under other defined contribution plans required to be aggregated pursuant to
this Appendix would exceed the Maximum Annual Additions for such Member for such
Limitation Year, the Annual Additions under this Plan and the additions under
such other plans shall be reduced on a pro rata basis and allocated,
reallocated, or returned in accordance with applicable law.
 
Section 5.  Contribution Adjustments. If the limitations set forth in this
Appendix would not otherwise be met for any Limitation Year, the Tax Deferred
Savings Contributions elections of affected Members may be reduced by the
Committee on a temporary and prospective basis in such manner as the Committee
shall determine; provided, however, that no such reduction shall be effected in
a way that adversely affects the catch-up contribution rights of such Members.


A-2

--------------------------------------------------------------------------------

APPENDIX B

HISTORICAL COLLECTIVELY BARGAINED
CONTRIBUTION RATES
 
Pursuant to the collective bargaining agreement covering the Eligible Employees,
effective January 1, 1995, Tax Deferred Savings Contributions made by Members
pursuant to Section 17.01 of the Plan were limited to $1.50 per Contribution
Hour.
 
Pursuant to the collective bargaining agreement covering the Eligible Employees:
 
1.            Effective as of November 4, 1996, the limitation on Tax Deferred
Savings Contributions made by Members pursuant to Section 17.01 of the Plan was
raised to $2.00 per Contribution Hour.  Effective as of January 1, 2002, the
limitation on Tax Deferred Savings Contributions made by Members pursuant to
Section 17.01 of the Plan were raised to $2.50 per Contribution Hour.  Effective
as of July 31, 2006, the limitation on Tax Deferred Savings Contributions made
by Members pursuant to Section 17.01 of the Plan was raised to $5.00 per
Contribution Hour.
 
2.            The Company contribution rates contained in Section 3.02 of the
Plan were changed to the following rates for the following effective dates:
 
Effective Date of Contribution RateT
 
Contribution Rate
 
On and after July 29, 1996 but before November 4, 1996
 
$
.65
 
On and after November 4, 1996 but before July 27, 1998
 
$
.75
 
On and after July 27, 1998 but before July 26, 1999
 
$
.80
 
On and after July 26, 1999
 
$
.85
 
On and after July 31, 2000 but before July 30, 2001
 
$
.90
 
On and after July 30, 2001 but before July 29, 2002
 
$
.95
 
On and after July 29, 2002 but before July 28, 2003
 
$
1.00
 
On and after July 28, 2003 but before July 31, 2006
 
$
1.10
 
On and after July 31, 2006 but before July 30, 2007
 
$
1.15
 



 
B-1


--------------------------------------------------------------------------------